 In the Matter Of FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIAandUNITED RUBBER WORKERS OF AMERICA, LOCAL 100Case No. C-570.-Decided March 30, 1940Tire and Rubber Products Manufacturing Indastry-Interference, Restraint,and Coercion:continuation of company-dominated Plan after passage of Act;anti-union statements by supervisory employees; espionage;' interference withformation and administration of and support to company-dominated union; andentering into and giving effect to contract therewith;- discrimination in regard to;hire and tenure of employment; ordered to cease and desist from such practices-'Discrtm2nation:charges of, sustained as to se.-en employees; not sustained'as tothree; violation of plant rules in connection with concerted protest againstalleged discrimination held not to justifydischarge-Reinstatement:ordered asto six employees; denied one'employee because of aggravated assault upon hissupervisor-BackPay:awarded only from date charge filed where long delay infiling unexplained; otherwise from date of discharge, except where reinstatementnot recommended by Trial Examiner, in which case no back pay awarded forperiod between issuance of Intermediate Report and issuance of Decision-Company-Dominated Union:principal organizer urged by supervisor to form ;membership in and advocacy of, by employees found to be supervisory ; organizerfor, furnished names and addresses of employees ; organizing campaign markedby discrimination against members of affiliated union; difference in treatmentaccorded committees of affiliated union; ordered to disestablish and to ceasegiving effect to contractwith-Procedure:continuance held properly denied;objection complaint exceeds charge : not available where not raised at hearing ;also rejected on merits; exceptions, absence of no bar to review by Board onr'ownmotion of alleged discrimination.Mr. Charles M. BrooksandMr. William R. Walsh,for the Board.Gibson, Dunn & Crutcher, by Mr. J. Stuart Neary, Mr. S. M.Haskins,andMr. Henry B. Ely,of Los Angeles, Calif., for therespondent.Mr. George B. Roberts,of Los Angeles, Calif., for Local 100.Miss Margaret B. Bennett,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon amended charges duly filed by United Rubber Workers ofAmerica, Local #100,1 herein called Local 100, the National Labor1Local 100 was chartered on April 1, 1937The original charge herein was filed onMarch 13, 1937, by United Rubber Workers of America, herein called the InternationalAmended and second amended charges were filed by Local 100 on October 19 and December21, 1937, respectively22N L.R B, _No 25580 FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 581Relations Board, herein called the Board, by Towne Nylander, Re-gionalDirector for the, Twenty-first Region (Los Angeles, Cali-fornia) issued its complaint dated December 27, 1937, against Fire-stone Tire and Rubber Company of California, Los Angeles County,California, herein called the respondent, alleging that respondent hadengaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1), (2), and (3) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein .called the Act.The complaint, as thereafter amended at the 'hearing, alleged insubstance with respect to the unfair labor practices (1) that the re-spondent had discharged and refused to reinstate 10 named employees 2because they had joined and assisted Local 100 or the union's prede-cessors thereto and engaged in concerted activities with other employ-ees for the purpose of collective .bargaining and other mutual aid andprotection; (2) that the respondent had urged, persuaded, and warnedits employees to refrain from becoming members of,Local 100 or theunion's predecessors thereto, and. had ,threatened said employees withdischarge. of they became or remained members thereof ; (3) that therespondent had engaged in espionage and surveillance with respect tothe organizational activities of its employees.; and (4) that the re-spondent had dominated and interfered with the formation and ad-ministration of, and had contributed financial and other support to a.labor organization of its employees, known as,the Independent RubberWorkers Union, Inc., herein called the Independent.Copies of the complaint, accompanied by notice of hearing thereonto be held on January 4, 1938, were duly served upon the respondent,Local 100, and the Independent.3 . On December 27, 1937, the RegionalDirector denied an application made by counsel for the respondentfor a continuance.4Pursuant to notice, a hearing was held. in Los Angeles,-California,on various days between January 4, 1938, and March 11, 1938, beforeClifford D. O'Brien, the Trial Examiner duly designated by the Board.The Board and the respondent were represented by counsel and, Local100 was represented liy its agent;` they Independent" did'h6tappear.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded to allthe parties.-2The names were in some instances misspelledAs corrected during the hearing theywereEdwaid L Barnes,Thomas H Brittain,Peter Uzelac,John Skolich,Edward` W.Springer,Stanley Jenkins,Norvel C Humphreys,Harrison P Turnbull,Louis E Reneau,and Harl K Louis Louis was not named in the ougmal complaintOn January 5,1938,Local 100 filed a third amended charge which included Louis,and on the sameday the Board issued an amendment to the complaint to add his name3Copies of the complaint and notice were also served upon Los Angeles IndustrialUnion Council, and Los Angeles Central Labor Council4The request for a continuance did not specify the length of the continuance sought.283043-41-N of 22--18 -582DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the commencement of the hearing on January 4, the respondentfiled its answer, and thereafter filed an amended answer. In its an-swers the respondent denied certain of the allegations with respectto the nature of its business, denied, the jurisdiction of the Board,and denied that it had engaged in any of the unfair labor practicesaverred in the complaint.As affirmative defenses, the respondent inits answers alleged that the Act was unconstitutional, that the Inde-pendent was a necessary party to the proceedings, that certain of theallegations of the complaint were barred by lathes by reason of delaysin filing charges with respect thereto, and that other allegations thereinwere barred by reason of delay in the issuance of the complaint withrespect thereto.At the commencement of the hearing, the respondent also filed amotion for a continuance, a further pleading termed a demurrer, anda motion to dismiss certain allegations of the complaint.In its motion for a continuance filed on January 4, the respondentmoved that the proceedings "be continued for a period of not less thanthree (3) days" to allow respondent properly to prepare a defense.After hearing argument on the motion the Trial Examiner adjourned''the hearing until the next day.At the opening of the hearing onJanuary 5, the Trial Examiner granted a further adjournment untilJanuary 7, but otherwise denied the motion for a continuance.At thecommencement of the hearing on January 7, the respondent moved fora further continuance "at least until" January 11. The Trial Examinerdenied the application, but stated that the hearing would be adjournedfrom noon on January 8 until January 11. Testimony was heard onJanuary 7.However, at the commencement of the hearing on January8, the Trial Examiner adjourned the hearing until January 11, andsubsequently ordered a further adjournment until January 13.As stated above, the respondent at the commencement of the hearingon January 4, filed a motion to dismiss and a demurrer. The motion todismiss averred that certain of the allegations in the complaint ofdiscriminatory discharge were barred by lathes.The demurreraverred that all of the allegations in the complaint of discriminatorydischarge were barred by lathes, that the complaint failed to state acause of action, that the Independent was a necessary party, and thatcertain allegations were lacking in necessary particularity.At thebeginning of the hearing on January 7, the respondent asked thatthe demurrer, in so far as it alleged the complaint to be lacking inparticularity, be considered, in the alternative, as a motion for a billof -particulars.The Trial Examiner thereupon denied the motion todismiss.The Trial Examiner also overruled the demurrer, except inso far as orally amended to constitute a motion for a bill of particulars,and ruled that the complaint should be made more specific in certain FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 583respects.Thereafter, on January 13, the complaint was amended, anda further motion for a bill of particulars was denied.The respondent urges that it was denied a full and fair hearing be-cause of the rulings upon the applications for a continuance andbecause of the ruling denying a bill of particulars.The contentionis without merit.The first of the applications for a continuance, made to the RegionalDirector, did not purport to state the period of adjournment deemednecessary.The application made to the Trial Examiner at the com-mencement of the hearing on January 4 was definite only to the extentthat it requested an adjournment for "at least" 3 days.The takingof testimony was thereafter adjourned until January 7.At the begin-ning of the hearing on January 7, the respondent again asked for anadjournment, but did not specify the period desired except by statingthat it wanted "at least" until January 11.While testimony was begunon January 7, only two witnesses were called, and the hearing wasadjourned until January 13.Moreover, one of the two witnessescalled on January 7 was C. L. Smith, the respondent's factory man-ager; he was available and subsequently was recalled by the respondentfor further examination.The second witness who testified on Janu-ary 7 was George Roberts, an official of the International ; he hadonly completed his direct examination on January 7 and his cross-examination was not begun until February 13.The record clearly shows that the rulings upon the applications forcontinuances and a bill of particulars did'not embarrass the respondentin the conduct of its cross-examination of witnesses called by theBoard, but discloses that on the contrary such cross-examination wasmost exhaustive.The record further shows that the respondent hadample opportunity to prepare the defense through its own witnessesand.that, as found by the Trial Examiner in his Intermediate Report,"respondent's counsel fully prepared and presented that (the)respondent's case."During the course of the hearing the Trial Examiner made otherrulings on motions and on objections to the admission of evidence.Atthe close of the hearing the Trial Examiner, after hearing argumenton motions to dismiss the complaint, denied said motions.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On April 8, 1938, counsel for the respondent and counsel for theBoard entered into a stipulation for the correction of certain typo-graphical errors in the transcript of the hearing.The stipulation ishereby made part of the record herein.On April 22,1938, the Trial Examiner filed his Intermediate Report,copies of which were duly served on all the parties. In his Inter- 584DECISIONS OF 'NATIONAL LABOR' RELATIONS BOARDmediate Report, the Trial Examiner found that the respondent hadengaged in and was engaging in unfair labor practices within themeaning of Section 8 (1), (2), and (3) and of Section 2 (6) and (7)of the Act.He recommended that the respondent cease and desistfrom engaging in the activities constituting the unfair labor practices;that it withdraw all recognition from and disestablish the Independentas the bargaining representative of its employees; that it reinstate totheir former or equivalent positions with back pay the five employeesfound by him to have been discriminatorily discharged; 8 and that ittake certain other affirmative action to effectuate the purposes ofthe Act.Thereafter the respondent filed its exceptions to the IntermediateReport and a brief in support of its exceptions.On May 31, 1938,pursuant to notice to all parties, oral argument was had before theBoard at Washington, D. C. The respondent and Local 100 appearedby counsel and were heard.°On May 31, 1938, the respondent filed with the Board a motion tostrike certain allegations from the complaint, and certain of the recom-mendations of the Trial Examiner, on the ground that they "were notbased upon any charge" filed. Since the motion is otherwise withoutmerit, we find it unnecessary to point out in what respects the matterssought to be stricken thereby are within the allegations of the charge.The motion to strike averred that it was not made prior to the hearingon January 4, 1938, "for the reason that no copies of the numerouscharges filed with the Board were served upon Respondent until afterthe said hearing had commenced." The unverified'statement of counseliswithout support in the record.As appears therein, a copy of thesecond amended charge filed by Local 100 on December 21, 1937, andupon which the-complaint herein was issued, was duly served upon therespondent on that date together with and annexed to the complaint.Assuming that the objection would otherwise be available, certainlya party may not, after such notice, sit by silently during a hearinglasting for approximately 2 months and then for the first time raisesuch an objection.Moreover, as we have recently pointed out withrespect to such a motion in another case,The motion rests upon the mistaken assumption that proceed-ings before the Board are in the nature of adversary proceedings5 Ie,Baines, Brittain,Humphreys.Reneau,and LouisThe Trial Examiner foundthat the respondent had not discriminatorily terminated the employment of Uzelac,Skolich.Jenkins,Turnbull,or SpirngerOn May 2, 1938, Local 100 filed with the Regional Director a letter in the nature ofexceptions to the Intermediate ReportThereafter, on motion of the respondent, theBoard,on May 23,193S, issued an order striking the letter from the record in the caseas not haN nig been filed and served as provided by Ai ticle II, Section 34, of NationalLabor RelationsBoard Rules and Regulations-Series 1, as amendedThe order pro-sided that Local 100 might file a statement of exceptions on or before May 31, 1938;none, however,was filedThe Board,of course,isnot precluded from reviewing therecord with respect to any of the allegations of the complaint upon its own motion FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 585between the person filing the charge and the person chargedwith' engaging in unfair labor practices.It is true that theBoard cannot initiate proceedings itself, and it is the purposeof charges to institute proceedings.When, however, chargesare filed the Board proceeds, not in vindication of private rights,but as an administrative agency charged by Congress with thefunction of enforcing the Act and bringing about compliancewith its provisions.Accordingly, when in the course of aninvestigation begun upon charges duly filed evidence is disclosedthat a respondent has engaged in unfair labor practices notspecified in the charges, public policy, as well as the policies ofthe Act, require the Board to proceed with respect to such unfairlabor practices, and if, after a full hearing it is found that suchrespondent has engaged in such unfair labor practices, to orderit to cease and desist therefrom, and to take such affirmativeaction as will remedy the effects thereof.The Board would befailing -iii its duty as a public agency if it chose to do otherwise.'Accordingly, the notion to strike is denied.Owing to the subsequent expiration of the term of one of themembers of the Board who sat at the oral argument, the parties weregranted an opportunity to request further oral argument.Furtherargument was thereafter requested by the respondent, and on July25, 1939, was held, pursuant to notice to the parties.The respondentappeared by counsel and was heard; Local 100 did not appear. There-after, pursuant to leave granted, the respondent filed a supplementalbrief on August 5, 1939.The Board has considered the exceptions filed by the respondentand the brief and supplemental brief filed by it.We find the excep-tions to be without merit in so far as they are inconsistent with the-findings, conclusions, and order set forth below.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTFirestone Tire & Rubber Company of California, is a Delawarecorporation having its only plant in Los Angeles, California, whereit is engaged in the manufacture of tires, tubes, tire-repair materials,battery cases,' and a small line of mechanical goods. In addition to'Matter of KillefeiManufaetminq'CompaejandSteelIVorhe>s0>ganizinq Committee,22-N. L,'R. B, No 22. Cf.Amalgamated Utility TPoi kei s v Consolidated Edison,et al,309 U. S 261,NationalLicoriceCompanyv N L R.B .309 U S 350$Until the discontinuance of its battery division on of about September 1, 1937, therespondent also manufactuied complete batteries 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe foregoing operations, the respondent owns all of the capital stockofXylos Rubber Company of California, a Delaware corporation,which owns and operates a plant on the same general grounds as therespondent but in a separate building, and which is engaged in themanufacture of reclaimed rubber.The respondent is one of several companies whose common stockiswholly owned by The Firestone Tire & Rubber Company, an Ohiocorporation, herein called Firestone Ohio.The parent companyowns and operates, directly, a factory in Akron, Ohio, and, throughsubsidiaries, whose common stock it owns, other than the respondent,factories in Memphis, Tennessee; Hamilton, Ontario, Canada; Brent-ford near London, England ; Buenos Aires, Argentina ; and PortElizabeth, South Africa; cotton mills in New Bedford, Massachu-setts ;Gastonia, North Carolina; and Woodstock, Ontario, Canada;rubber warehouses in Singapore, Straits Settlements; cotton ware-houses in New Bedford, Massachusetts, and Gastonia, North Caro-lina; and a rubber plantation in Liberia, West Africa.FirestoneOhio also owns a substantial portion of the common stock of corpora-tions which own and operate factories in Bilbao, Spain, and Prattein,Switzerland.Raw materials used in the business of the respondent are rubber,fabrics, pigments, and other supplies.During the fiscal year endingOctober 31, 1936, the cost of these raw materials purchased by therespondent in States other than the State of California and foreigncountries, was $9,882,400, and in the fiscal year ending October 31,1937, was $12,774,986.9Since June 6, 1932, the respondent has had a contract with Fire-stone Tire & Rubber Company, a West Virginia corporation, hereincalled Firestone West Virginia, all of whose common stock is ownedby Firestone Ohio, pursuant to which contracts the respondent hassold its entire production to Firestone West Virginia, f. o. b. therespondent's plant.Such sales amounted to $11,801,214 in the fiscalyear ending October 31, 1936, and to $15,393,349 in the fiscal yearending October 31, 1937.From 75 to 80 per cent of the productsbought by Firestone West Virginia from the respondent during thesetwo fiscal years were sold by Firestone West Virginia in States otherthan the State of California.On January 4, 1938, the respondent employed 1858 employees.II.THE ORGANIZATIONS INVOLVEDUnitedRubberWorkers of America, Local 100, hereincalled Local100, is a labororganizationchartered by the UnitedRubber Work-"On the basis of cost these purchases represent approximately 90 per cent of therespondent's purchases in each of these fiscal years FIRESTONE TIRE AND RUBBERC01s.IPANY OF CALIFORNIA 587ers of America, herein called the International.The Internationalis a labor organization which was originally chartered by the Ameri-can Federation of Labor, herein called the A. F. of L., on September12, 1935, but which since about October 1, 1936, has been affiliatedwith the Committee for Industrial Organization, now the Congressof Industrial Organizations, herein called the C. I. O.Non-super-visoryworkers in the rubber and allied products industries areeligible for membership in the International and in Local 100.Independent Rubber Workers Union, Inc., herein called the Inde-pendent, is an unaffiliated incorporated labor organization, admittingtomembership employees of the respondent.III. THE UNFAIR LABOR PRACTICESA. BackgroundIn July 1933 the American Federation of Labor chartered Tire andRubberWorkers Union No. 18304, herein called Local 18304, toorganize rubber workers in the Los Angeles area.J. L. Lewis, one ofthe respondent's employees, was a charter member of Local 18304, andEdward L. Barnes, another of the respondent's employees,was a memher of the executive board.In the last week in July 1933, C. L. Smith, until then the assistantworks manager of the Firestone Ohio plant in Akron, arrived at therespondent's plant.A few days after his arrival, Smith called to hisoffice the department managers and other supervisors, includingArmand Angel, the respondent's chief clerk.Smith admitted he,"might have" asked some of them about union activity in the plant.'When questioned as to whether he had told them "that it would be agood thing for the plant if that [i. e. union activity] could be stopped,"Smith professed to be unable to recall.The nature of the interviews,however, is apparent from the conference between Smith and Angeland between Smith and some of the members of Local 18304 who werecalled to his office at this time.Thus Angel was asked by Smithwhether he had heard of any union organization in "his department.When Angel replied that he had not, but that he had heard of organiz-ing in the plant, Smith declared, "There is organization going on, andwe don't want it to go on, and if you hear anything, just let me know."Among the general employees called to Smith's office were Barnesand Lewis.The latter testified that Smith declared that he had beensent to the respondent's plant to break up the union, that HarveyFirestone had millions of dollars to spend for that purpose, and that,while, under the National Industrial Recovery Act, Lewis could notbe discharged for union activities, there was nothing to prevent Smithfrom discharging him and ascribing the discharge to "excess labor." 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDLewis further testified that Smith had sought to illustrate that unionswere no good by citing an alleged instance where a painter's union inChicago had required Firestone Ohio to pay the Union $100 a day forpermission to do spray painting.Barnes testified that in the courseof his visit to Smith's office the latter stated that a union was notneeded at the respondent's plant, and that Smith made the same threatas testified to by Lewis regarding the breaking up of Local 18304.Smith denied that he had told either Barnes or Lewis that Firestonewould spend a large sum to break up Local 18304.He admitted thatprior to these interviews he had heard from Cope, president of therespondent, "that they had organized some A. F. of L. affiliation outhere," that he might have said in interviewing Barnes, "I understandthe boys have organized a union out here," and that he might haverelated to Lewis the story with respect to difficulties with the painter'sunion in Chicago.When asked whether he had mentioned that Fire-stone "would fight unions," Smith's answer was, "I don't recall anysuch statement as that."Smith further testified that he had no recol-lection of any conversation with Lewis relative to his discharge, andfurther testified that at this time he was not then employed by therespondent, and consequently had no power to discharge any 'of therespondent's employees.The Trial Examiner, who heard the witnesses testify and observedTheir demeanor, found that the facts as to what occurred duringSmith's interviews with Lewis and Barnes were as testified to by thoseemployees.When Smith was, first called as a witness he testified that he "hadbeen with the Firestone people at Los -Angeles," "since about August1933; the last of August 1933." Subsequently he testified that he hadremained an employee of Firestone Ohio until becoming factory man-ager at the respondent's plant on or about October 1, 1933.Accordingto Smith his 9-week stay at the respondent's plant beginning in Julywas solely for the purpose of securing information to enable him todecide whether he would accept the job of factory manager, the posi-tion having been unfilled since the fall of 1933 except that Joe Meek,the respondent's personnel director, had been acting factory managerin the interim; and that he had then returned to Akron, decided toaccept the job and had moved his family to Los Angeles. On the otherhand Angel, who was then the respondent's chief clerk, testified thatSmith became factory manager in August 1933, and, as we have noted,at that time directed Angel to report to him any union activity.More-over, when Barnes was sent to Smith's office in August 1933 by hisforeman, Norman T. Bruber, the latter "explained that he [Smith]had come out to take the position of Factory Manager."When Smith was first called to the witness stand lie was also ques-tioned concerning the formation by the respondent, in 1933, of a labor FIRESTONE TIRE AND RUBBERCOMPANY OFCALIFORNIA589organization of its employees known as the Firestone Employees' Con-ference Plan, herein called the Plan. Smith at that time testified thatthe Plan was started about October 1933, but that he did not knowat whose suggestion.Asked whether the Plan had been started at hissuggestion, Smith answered, "I don't recall that it was. I was inter-ested in its inception, but I don't think it was my original suggestion."Subsequently Smith, claiming to have refreshed his recollection, testi-fied that prior to coming to the respondent's plant he had heard thatMeek was interested in inaugurating a plan of employee representa-tion, that in coming to Los Angeles, Meek had told him that "certainemployees" had requested such a plan, that although at first he "wasn'tvery anxious to do it," he had finally given his approval.When ques-tioned as to the person from whom, while still in Akron, he had learnedof Meek's interest in a plan of representation, Smith stated he could notrecall.Meek, though called as a witness by the respondent, was notinterrogated as to the institution of the Plan at the respondent's plant,nor did the respondent call any witness to establish that there hadbeen employee requests for the inauguration of a representation plan.Irrespective of whether, as claimed by him, Smith was first placedupon the respondent's payroll in -October 1933, it is clear from therecord that upon his visit to the respondent's plant beginning in thelast week in July he exercised the authority and was regarded not onlyby general employees but also by supervisory employees as in fact thefactory manager.This is established not only by the fact that Smithdirected Angel to report union activities to him and by the fact thatto the foremen he was the factory manager, but also by the fact that, onSmith's own admission, the Plan was not instituted until his approvalwas secured.Although Smith testified that the Plan was not inaugu-rated until October 1933, which would have been subsequent to the datewhen Smith testified he was added to the respondent's payroll, the rec-ord shows that the Plan provided with respect to the election of em-ployee representatives that "the first primary election shall be held onMonday, September 11, 1933, and the-general, election, on Thursday,September 14, 1933."Obviously, therefore, the Plan was institutedduring Smith's first 9 weeks at the plant, and during that period heexercised authority superior to Meek's.-Upon the basis of the foregoing we conclude that immediately fol-lowing the beginning of organization by Local 18304, the parentcompany of the respondent sent Smith to Los Angeles for the purposeof forestalling and obstructing the organization of the respondent'semployees.We further find that Smith, acting at least in thede factocapacity of factory manager of the respondent's plant, carried outthis purpose by giving instructions that union activities be reportedto him, by telling employees that unions were unnecessary, by dis- 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDparaging unions, by making known that the respondent would seekto,destroy Local 18304, by threatening to discharge an employee forunion activity, and finally by instituting the Plan.About 2 months after the Plan was established, Local 18304 resolvedthat all its members who had been elected representatives under thePlan should resign in a body. One of these representatives, S. ClemEvans, testified that before the resolution had been acted upon hisforeman sent him to Meek's office; that the latter sent him to Smith;and that Smith stated he "knew about" "everything that went on" inLocal 18304 and knew that Local 18304 had adopted the resolution.Evans further testified that Smith had also said that he had been in-structed by Harvey Firestone and J. Walter Thomas, chairman of theboard of directors and president of Firestone Ohio, respectively, todischarge Evans if, he, resigned, and that"Firestone and Thomas hadpromised, if necessary, to back Smith up all the way to the SupremeCourt of the United States.Smith was not questioned with respect to Evans' testimony.How-ever, he testified that on one occasion he had heard from "one of the(department) managers" that the employee representatives were in-tending to resign from the Plan, and that he then "might have"threatened one of the employee representatives with discharge in theevent of resignation.Smith also testified that on hearing that theemployee representatives planned concerted resignation, he had toldone of the employee representatives :I didn't think that was the right way to go at the thing; thatas far as the Joint Conference was concerned,, that was part ofour method of management of the business, our method of [sic]what was going on in the factory, and we liked it and wanted itto continue; that if there was any member of that Conference thatdidn't want to stay on, that it was his privilege to resign andtheir constitution provided that they could have a bi-election[sic] all right.But I told him that I didn't think it was Cooper-ating very well with the management if they were all going toget together and come up in a body and resign at the same time.Although Smith testified that he believed that he made the statementquoted above to Frank C. Hickey, an employee, he was uncertainwhether Hickey was an employee representative at the time he al-legedly heard of the impending resignations.Hickey, although calledas a witness, did not testify to this incident.Moreover, it is apparentfrom Smith's testimony that there was only one occasion upon whichthe imminence of resignations of the employee representatives wasbrought to his attention prior to April 1937 when the Plan was aban-doned.Further, while Smith testified that he believed the incidentoccurred in 1936, he stated that he was unable to fix the date. Inas- FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 591 ,much as Evans was a representative only in 1933-34 we concludeSmith's testimony had reference to the events which occurred in thefall of 1933.The Trial Examiner credited Evans' account of this conversationwith Smith and, in view of Smith's prior conduct and in the light ofthe entire record, we conclude that the facts were as stated by Evans.In so concluding, we take into account the fact that Smith was in theinstance referred to above and in many other instances to which wewill refer below, plainly not a truthful witness.The Plan established by the respondent was aptly characterized bySmith as "part of our method of management of the business."Noprovision was made for meetings of the employees; their participationwas limited to the submission of grievances to employer representa-tives and to voting for such representatives in annual elections.Theemployees paid no dues and did not otherwise contribute to the sup-port of the Plan ; employee representatives were paid by the respond-ent at the rate of a dollar an hour for all "time spent at regularlycalled meetings" with management representatives, and were paid 25cents daily to compensate them for any other time "spent on duties ascommitteemen."The Plan divided the employees into 10 districts,each of which chose a "Senior Committeeman" and a, "Junior Com-mitteeman," who were required to be employees in the district in whichelected and who ceased to hold office "upon severing connection withthe district he represents."Thus, in selecting committeemen to rep-resent them in meetings with the respondent, the employees were re-stricted to employees of the respondent.These committeemen lookedto the respondent, not to the employees, for compensation for theirtime spent in connection with their duties as committeemen.Em-ployees had no effective or certain voice in the determination of issuesor in decisions on policy-; no opportunity was provided whereby theymight formulate their demands and instruct their representatives.Moreover, by its structure the Plan, in other respects, assured that therespondent would maintain a controlling voice in its operation.The Plan provided that any employee unable to obtain a satisfactoryadjustment of a grievance with his foreman might refer the matterto an employee representative.The latter then took the grievanceto a weekly meeting with the head of the department, and failing ad-justment, to the personnel manager. In the event the matter was notadjusted with the personnel manager, it was to be referred to theJoint Conference held monthly, presided over by the respondent's fac-tory manager, consisting of the "senior committeemen" and "repre-sentatives of the management not to exceed the number" of employeerepresentatives.When the grievance could not be decided by theJoint Conference, the majority of the employee representatives would"request the President of the Firestone Tire & Rubber Company of 592DECISIONSOF NATIONALLABOR RELATIONS BOARDCalifornia [the respondent] to attend the meeting and express hisopinion."The Plan further provided that, "If such disposition of thematter is still not satisfactory, the facts may be set forth in writingand submitted to the President of the Firestone Tire & Rubber Com-pany" [the parent corporation] and in the event the latter's"decision"was not acceptable to the employee representatives, they might submitthe matter to arbitration.' eFinally, the Plan provided that it couldbe amended only "by a majority vote of the Joint Conference,""thereby insuring that the Plan would not be altered without the con-sent of the respondent.Such control of the form and structure of thePlan obviously subjected the operation of the Plan to the will anddomination of the respondent.The Plan was patently the creatureof the respondent; it was not, and was never intended to be, a realbargaining agency for the employees.In December 1933 Barnes was suspended from work for 3 days bySmith under circumstances which we will consider more fully in con-nection with the evidence directly relating to the allegation that Barneswas, discriminatorily discharged in August 1935.For the reasonsthere set forth, we conclude that Barnes was suspended because of hisunion activltles.lla-On February 21, 1934, an election was conducted by the NationalLabor Board, pursuant to the National Industrial Recovery Act, todetermine whether respondent's employees wished to be representedfor the purposes of collective bargaining by Local 18304, or by thePlan.Local 18304 won the election, receiving 695 out of a total of784 votes cast.Despite this repudiation of the Plan by the employeesthe respondent continued, as before, to conduct its labor relationsthrough the Plan. Such conduct by the respondent was an unmis-takable expression of hostility to the self-organization of its employees,and again emphasized its determination to deal only with a company-dominated labor organization, which it regarded as "part of ourmethod of management of the business."In March or April 1934 Angel attended a union meeting with two ofthe respondent's employees, the first part of the meeting being open tothe public.A few days later, according to his testimony, Angel sawon Meek's desk a written report of this meeting which mentioned thenames of some of they persons present and was signed "E-51." Angeltestified that Meek subsequently asked him whether he had attended10Emphasis suppliedThe provisions for an"opinion"by the respondent'spresidentand for a "decision"by the president of Firestone Ohio, further belies Smith's claim thatemployee relations were not determinedby theparent corporation,and corroborate thevarious statements admitting such controlwhich wereattributed to Smith bywitnesses"Pursuant to this pro\ision,the Joint Conference about January 1937 added theposition of committe-man-at-large,and Hickey was elected to that position by the "seniorcommitteemen."I'- See Section III,C, infra. FIRESTONE TIRE AND RUBBERCOMPANY OFCALIFORNIA593the meeting and, having received an affirmative reply, said: "If I everhear that you have been to another meeting, I'll fire you out of hereand you'll never get another job anywhere else in Los Angeles."Ac-cording to Angel's testimony, about 15 minutes later Smith calledAngel to his office and told him that he could attend as many meetingsas he liked so long as he reported what went on to Smith.NeitherMeek nor Smith directly contradicted Angel's testimony, but testi-mony given by them earlier in the hearing should be considered. BothSmith and Meek, had previously testified that no supervisor had, totheir knowledge, attended a union meeting.Meek had also testifiedthat he had never received an oral report of such a meeting, and thathe did not "recall" receiving a written report.Slnith, who had al-ready denied receiving a written report on union meetings, had beenasked on cross-examination whether he had ever told a supervisoryemployee that it was "all right to go to these union meetings providinghe would report back to you what happened." Smith's answer was,"I don't recall such a conversation at all."The Trial Examinercredited Angel's testimony.We also find that the facts were as statedby him.About this time, as will be pointed out more fully in considering theallegation of discriminatory discharge, the respondent indicated toBarnes that he would be promoted to the job of inspector if he gave,up his affiliation with Local 18304, which Barnes refused to do.In July 1934 the membership of Local 18304 divided into separatelocals, each with jurisdiction limited to a single plant.As a result,on July 11, 1934, United Rubber Workers Federal Local Union No.19746, herein called Local 19746, was chartered as the successor or-ganization of the respondent's employees.Among its charter memberswere Barnes and Lewis. In August 1934, a committee representingLocal 19746 met with Smith, informed him of the reorganization, andasked for recognition.The respondent, however, continued as beforeto deal with its employees through the Plan, and about January 1935Local 19746 ceased to hold meetings, although it was not formallydissolved.B. Interference, restraint, and coercionThe enactment of the National Labor Relations Act on July 5, 1935,did not bring about any modification in the respondent's labor poli-cies.On the contrary the Plan which it had instituted and whichobstructed the self-organization of employees continued to functionwithout change in either its formal structure or actual operation, andwithout cessation of the respondent's financial support 12 ' Viewed12The circumstances under which the Plan was abandoned on April 30, 1937, areconsidered in connection with the formation of the IndependentSee Section III D,infra. 594DECISIONSOF NATIONALLABOR RELATIONS BOARDagainst the background set forth above, the respondent's continuedrecognition and support of such a company-dominated labor organiza-tion despite the passage of the Act amounted to urging and persuadingof the respondent's employees not to become members of or to assistany other labor organization, and thereby the respondent interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed by Section 7 of the Act.On August 6, 1935, literature was distributed— at the g ites,,of therespondent's plant announcing that a move had begun to organizeits employees.The next day the respondent discharged Barnes, who,as we have pointed out above, had been one of the leading figures inthe organization of the respondent's employees in Local 18304, andsubsequently in Local 19746.Barnes, we find, was discharged for thepurpose of discouraging membership in a labor organization.-On September 12, 1935, United Rubber Workers of America, hereincalled the International, was chartered by the American Federationof Labor to organize employees in the rubber and allied productsindustries.On March 15, 1936, the International held an open meetingin the Los Angeles area. Thomas H. Brittain, one of the respondent'semployees, attended the meeting where he was observed by one of therespondent's policemen.During the next day or two Brittain dis-cussed unionization in the shower room at the respondent's plant.OnMarch 19, 1936, he was discharged.The discharge, we find, was dis-criminatory.'On or about October 1, 1936, the International changed its-affiliationfrom the American Federation of Labor to" the Cominittee for Indus-trialOrganization,15 herein called the C. I. O.On January 31, 1937,the International held a public mass meeting in Los Angeles to start,an organizational compaign for that area.Among the respondent's employees attending the January 31 meet-ing was Fred W. Osburn. Osburn testified that he had previouslyworked for Goodyear, at Los Angeles, that during his employmentby Goodyear he had taken a Communist publication to work, that hehad loaned the publication to a fellow employee in the plant, that thelatter had reported him to the foreman, and that he, Osburn, had beendischarged.After his discharge at Goodyear Osburn secured employ-ment at which he earned only 40 cents an hour, and part of the timehad no work. In December 1935 he was employed by the respondent.Osburn testified that because of his experience at Goodyear, "I madeup my mind that I owed it to my family to hold my job, and be aboss'man."Accordingly, Osburn testified, when he heard of theJanuary 31 meeting of the International, he approached his shift fore-18The evidence upon which we reach this conclusion is set forth in Section III C,infra."The evidence upon which we reach this conclusion is set forth in Section IIIC, infra."Now the Congress of Industrial Organizations FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 595man, H. O'. Craddock, and told Craddock that he was interested incrushing the C. I. O. and that if there was anything which he coulddo to help the respondent he would be glad to do it. Craddock, Osburntestified, expressed appreciation and suggested that lie see Phillip K.Fussell, general foreman over several divisions including the mill roomin which Osburn was employed. Osburn testified that the next dayhe saw Fussell in the latter's office, told Fussell of his hostility to theC. I. 0., asked Fussell if he would like him to go to the January 31meeting, and was -told by Fussell . that the-respondent appreciatedOsburn's attitude toward the C. I. O. and that he thought Osburncould "do a lot of good" by attending the meeting. ,Osburn testified that at the January 31 meeting he met and spokewith Peter Uzelac, a cleaner in the mill room and employed underFussell's supervision, and Stanley Jenkins, who was employed as ajanitor by the respondent, and that both men expressed their intentionof joining the International.The next day, Osburn testified, he re-ported this to Fussell, in the latter's office, but expressed doubt as tothe advisability of going to Fussell's office and proposed that, in orderto keep their conversations secret, Fussell in the future should speak tohim at his mill.Osburn testified that Fussell agreed to this arrange-ment and thereafter went to Osburn's mill and asked him "what heknew."On one of these occasions, which he fixed as probably thefirstweek in February, Osburn testified he informed Fussell thatUzelac and Jenkins "were very active in obtaining members," and thatJenkins had'.obtained his''name',and :address and, that he, -Osburn, had"received a card from the International.According to Osburn, atanother time, which he fixed as "probably the second or third week inFebruary; more likely the second," Fussell had come to his mill andlie had told Fussell that Norvel C. Humphreys,, an employee repre-sentative under the Plan, was talking unionism although purporting tobe "coming around . . . -for the grievances of the-different men."Atthis time, Osburn testified, he stated to Fussell that he "hated to beresponsible for any man losing his job on account of -my reports, andthat ,Fus^ell replied, "Of :course, it is bad for a, man, to 'lose his, job,but don't -you think it is better for one or two to lose their' j As 'ratherthan the whole plant to shut down?The company has a six-monthsupply of tires, and they could shut down any time-they want to."After this, Osburn testified, he made no further reports -because Fussell"didn't seem to be interested much." 16Craddock, who was called as a witness by the respondent, testifiedthat in the early part of 1937 Osburn had approached him with thestatement that he thought some of the employees in the departmentis in December 1937 Osbnrn joined Local' 100 which had been chartered by the Inter-national on April 1, 1937, and on joining related the story set forth in the text 596DECISIONSOF NATIONALLABOR RELATIONS BOARDbelonged to the C. I. O. and that he, Osburn, "wanted to do everythinghe could to crush it."According to Craddock, he told Osburn that ifhe had anything to report "that he was to go in and see Mr. Fussell,that I didn't want to have anything to do with it, that I wasn't inter-'ested."Craddock testified that he reported the conversation toFussell, that he never had any further conversation with Osburn, andthat he at no time expressed any appreciation to Osburn.Fussell, who was also called by the respondent to contradict Osburn,'testified that "along the last of January" Craddock "reported to methat Mr. Osburn wanted to talk to me about some union matters orsomething," and that he told Craddock that Osburn "could come inand see me, as all fellows do when they have something they want totalk over."According to Fussell, Osburn came to see him the nextmorning, stated that "there was a lot of organizing going on in theplant, and that an employee named Dykes had tried to sign him up:Fussell testified that he told Osburn that if Osburn was making acomplaint, he would call Dykes in and tell him that organizing in theplant was against the rules, and that he "would give Osburn the pro-tection he needed if he was asking for it."According to Fussell,Osburn went on to say that he, did not like the C. I. 0., that it wasthe same thing as the Communist Party, that a fellow employee hadengaged in "communist talk" with him at Goodyear with the resultthat he began "talking it" himself, "and that that was the reason hewasn't working for Goodyear." Fussell further testified that Osburn'showed him a card announcing a C. I. O. meeting, that he told Osburnhe was not interested, that Osburn then, said he thought he wouldattend the meeting, and that he then told Osburn "that is all right,"that it was "entirely up to" Osburn and that his, Fussell's, authorityextended only to Osburn's work. Several days later, Fussell testified,Osburn sent word that he wanted to see Fussell again and Fussellallowed him to come to his office.On this occasion, Fussell testified,Osburn stated he had gone to the meeting, and had seen "some janitorsor tire builders" whose names Osburn did not know. Fussell testifiedthat he then told Osburn, "I wasn't particularly interested in it if hewanted to go, but that that was his business, and that my statementstill stuck and his work was the thing I was interested in." Fussellfurther testified that" about 30 minutes after this conversation Osburnhad telephoned him and said he thought it best not to come to Fussell'soffice' again and proposed that they communicate by phone and thatQsburn use a fictitious name on such occasions. Fussell testified thathe, told Osburn, "I wasn't interested in any conversations over thephone with him, or any of his dealings, that if I wanted him I wouldcall' him up or if I wanted him I would go and look for him, and thatI didn't want anything to do with it." Fussell denied that he had' ever FIRESTONE TIRE AND RUBBERCOMPANY OF CALIFORNIA 597had any other conversation with Osburn regarding union activities,and specifically denied that Osburn had reported seeing Uzelac andJenkins at the January 31 meeting or Humphrey's discussion ofunionism in the plant.The Trial Examiner who heard the witnesses testify and observedtheir demeanor found that the facts with respect to Osburn's rela-tions with Craddock and Fussell were as stated by Osburn. In addi-tion to the fact that Fussell was in other respects, not a credible wit-ness;' the fact of the respondent's hostility to union organization,including its utilization of espionage in 1934, and several circum-stances appearing in Craddock's and Fussell's testimony discredit theiraccounts of Osburn's conduct.Thus when Fussell agreed to seeOsburn he had no reason to believe that Osburn wished to make acomplaint against solicitation for membership in the International.On the contrary he had been told by Craddock that Osburn hadvolunteered that he wished to crush the C. I. O.A conference withsuch an employee plainly could have for its purpose only the con-sideration of his usefulness in that direction.Again, there wasobviously no legitimate occasion for Fussell agreeing to the conferencewith Osburn -which followed the January 31 meeting.We find thatthe facts regarding espionage ii ere as testified to by Osburn.Wefurther find that the respondent, by encouraging and approvingOsburn's espionage and by seeking and securing reports from himregarding the union activities of its employees, interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.On February 19, 1937, Uzelac was discharged.by the respondent,and on March 2, 1937, Jenkins was laid off out of order of seniority.In both instances, we find, the respondent discriminated against theseemployees because of their union activities.'8In March 1937 the International began an active campaign to or-ganize employees of the respondent and on April 1, 1937, charteredLocal 100 for its members among the respondent's employees.De-spite the respondent's prior anti-union conduct, including the con-tinuance of the Plan, it became clear during March and April thatthe union organizational campaign would be pressed.At this time,Humphreys and Vernon Davidson, another employee representativeunder the Plan, joined the International, began openly to advocatemembership in the union, and, together with other employees, beganto wear union buttons in the plant.Under these circumstances, therespondent turned to advocacy of the formation of an "independent"17Fussell'stestimonywith respect, to several other incidents is reviewed in SectionIII C,infra,inconnection with the discriminatory discharges18The evidence with respect to the discharge and the lay-off is considered in SectionIII C, tofroAs noted below,Humphreys was discharged on May 1:5,1937283033-41-vol 22--30 598DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor organization,coupling its counsel with disparagement of theInternational and subsequently Local 100, and threats to those engag-ing in union activities.Davidson testified that in March, H. H. Weidenmann,his depart-ment manager,came to his machine and asked him why he did notstart a "little independent union," declaring that he had"quite a bitof respect for John L. Lewis, but...the organizers and so on withinthe organization are a bunch of radicals."Davidson testified thatWeidenmann went on to suggest that if he "would start up?' anindependent union it could have dues of 50 cents a month and obtainan outside hall, and that Smith would bargain with such organiza-tion "more so than with the C. I. 0." According to Davidson,Weidenmami referred to the railroad brotherhoods as instances ofindependentorganizations.Davidson further testified that when he went to«Teidenmann'soffice 2 days later to discuss a grievance, Weidenmann talked to himfor about an hour concerning the undesirability of having an "out-side group come in," and the desirability of respondent's employeesforming an independent organization of their own, and reiteratedseveral times that in his opinion Smith would recognize an independ-ent union, but not the C. I. 0.According to Davidson, Weidenmannthen offered to give him a list of names of employees who wouldhelp him sponsor an independent union.Davidson testified that hetoldWeidenmann that he did not want the list, that if he sponsoredany organization it would be an organization sponsored by the em-ployees in his department, and that he would talk to them and findout how they felt about Weidenmann's suggestion.However, beforethe conversation concluded, Davidson testified,Weidenmann askedhim not to tell the employees of the conversation "or they will thinkit is a company union," but suggested that Davidson talk to anotheremployee, Frank Hickey, who was a representative at large underthe Plan.Davidson further testified that, as he left Weidenmann'soffice, the latter remarked, "it might be a good idea for me(Davidson) to think the way they do, unless I wanted to be anorganizer for the C. I. 0."Davidson testified as follows with respect to a further conversationwithWeidenmann about April 7 or 8: Weidenmann came to David-son's machine and called him to the office.There he gave Davidsonan article to read which, according to Weidenmann, "was more orlessmob rule, what could happen, what would happen, if any bodyof men got together like the C. I. 0."When Davidson had lookedat the article,Weidenmann repeated his previous suggestion that anindependent union be organized, that dues be 50 cents a month, thata hall be hired, and added that the organizers could retain their own FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 599lawyers.He argued that after an independent union had been startedat the plant it could go over to the C. I. 0. in a body. Davidsonanswered that he would not sponsor such an organization, and thatthe respect of the men who worked with him was more important tohim than anything the respondent had to offer.Weidenmann repliedthat he had a lot of respect for Davidson and that Davidson "could goa long way in the plan if he could see eye to eye" with Weidenmann,and that he knew that Davidson had a big, following among the em-ployees and that they respected Davidson, since they had elected himan employee representative under the Plan when he was out of townand could do no compaigning.Then Weidenmann asked Davidsonif he would take off his union button.When Davidson said he wouldnot,Weidenmann asked him if he would stop organizing for theInternational.Davidson replied that he would not organize while hewas in the plant.He said, "If the rest of the fellows want an inde-pendent okay by me, but I am C. I. 0., and I am going to keep thebutton on as long as I am a member."Weidenmann denied that he had suggested the formation of anindependent union, that he had offered Davidson a list of employeeswho would help him organize it, that he had told Davidson that hedid not think Smith would recognize the C. I. 0., or that he had toldDavidson he "could go a long way in the plant if he could see eyeto eve" with Weidenmann.Weidenmann testified that lie did notrecall having made any statements to the effect that the C. I. 0. wasradical, or that it was undesirable for "an outside group to come in."According to Weidenmann his conversations with Davidson beganwhen the latter in March had come to his office and asked "how doesa guy resign from" the Plan, that Davidson said he felt "that themanagement always had the final say-so," and that he, Weidenmann,sought to dissuade Davidson from resigning "because at that timethat was our bargaining agency, and the way we handled all ourgrievances."Weidenmann testified that "I agreed with him, thatthere were some defects in our Joint Conference System, and we dis-cussed that quite at length," that Davidson "all of a sudden . . . said,'Well, what we need around here is a real union,"' and that the talkdrifted into a discussion of "the merits and demerits" of the A. F. of L.,the C. I. 0., and the railroad brotherhoods.Weidenmann testifiedthat because of this conversation he subsequently called Davidson tohis office to show him an article in the Readers' Digest entitled "Democ-ratize the Unions."The thesis of this article, according to Weiden-mann, was that unions started out as democratic organizations buttended to become dictatorial, that the article seemed to him like "anargument in favor of the C. I. 0. over the A. F. of L.," because theA. F. of L. was the older of the two labor organizations, and, there- 600DECISIONSOF NATIONALLABOR RELATIONS BOARDfore, had "more experience of that nature."Weidenmann stated hisreason for showing the article to Davidson was that : "The thing wasjust an article for democracy of unions, because during one of theUnions '19 why, we talked about the fact that by all means men shouldretain control of their union.We were agreed on that, and I thoughtthat because we had discussed it that he would be interested in seeinghow the thing was stated in this particular magazine article.''The Trial Examiner found that Davidson was a credible witnessaid that Weidenmann was not.We are also of that opinion withrespect to the credibility of Weidenmann and Davidson and we findthat the facts were as testified by Davidson. It will be noted thatWeidenmann testified that he and Davidson had agreed "that by allmeans men should retain control of their union," and that he had,therefore, shown Davidson the article.However, as we have pointedout above, the Plan, which the respondent had set up and was con-tinuing, completely deprived the employees of any control.Moreover,Weidenmann, after denying he had proposed the formation of anindependent union, sought to corroborate his denial by adding, "Yousee, at that time we were functioning under our Joint ConferencePlan, and-so far as I knew, why that was going to stay in effect from,then on, and I wouldn't get myself out on a limb that far because theJoint Conference was our bargaining agency, and I was the one tosee, in so far as possible, why it should stay in."Weidenmann testified,"I don't recall any such remarks" as "Don't go down and tell themI told you about that or they will think it was a company union."He admitted, however, that he "might have" referred Davidson toHickey,` but explained "what I was trying to do was to sell Verne(Davidson) on staying in the Joint Conference, and I thought if hewould talk to Frank Hickey that Frank Hickey knew Mr. Smith fronthis contacts over a period of years, and he might be able to interpretthe situation a little better than I . . . I felt that coming from afellow workman, why, it might mean more to Verne too."Weiden-niann's explanation for referring Davidson to Hickey can hardly bereconciled with the testimony of Hickey who was called as a witnessby the respondent, that he had expressed to Weidenmann his prefer-ence for an independent union to replace the Plan. Finally, Weiden-mann's credibility is sharply impeached by a comparison of thearticle he called Davidson to his office to read and Weideninann'sdescription of the article.As we have stated above, Weidenmann testified that one of the rea-sons he showed Davidson the article was that it seemed to be an argu-ment in favor of the C. I. 0., yet the article begins by referring to aproposal to expel William Green from the United Mine Workers and10Evidently a stenographic mistake in the transcript. FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 601purports to recite the number of members of that union disciplinedin one year and the fines which they were required to pay. It statesthat penalties "may depend entirely on the caprice of Mr. John L.Lewis," and declares, "This sort of thing, of course, is pure terrorism,constituting a first-class menace not only to the workers whom Lewisdominates, or seeks to dominate, but to the entire labor movement andto the country's political and industrial freedom."The article no-where refers to the A. F. of L. by name, but attacks unions generally.'thus, the article states, "As often as not, thanks to their form oforganization, or its lack of public accountability, or both, they [therank-and-file members of any union] find themselves the prey ofracketeers who sell them out for a price and pocket their funds.Orthey become the victims of ambitious leaders like Lewis who may com-mit them to any mad schemes of conquest without a vote, meanwhileassessing them and juggling the resultant income as he sees fit."Thearticle concludes with the admonition that public registration andsupervision of unions is necessary.About March 15, according to Edwin Miller, an employee in themold engraving department of the machine shop, Curt Uschman, thehead of the department, proposed that he start an independent union.On this occasion, Miller testified, Uschman called him to the office andasked him whether he was a member of the union, and whether he "hadheard of any of the boys in the shop talking union," that he answeredboth questions negatively, and that Uschman asked him whether he"didn't feel it would be better if we had an organization in there thatwas just us fellows independently from any International or any out-side organization."Miller testified that he replied that he thought theemployees had an equal right to be organized "in an Internationalunion, just as the bosses were, or the manufacturers were" and thatsuch a union would be more effective. Thereupon, Miller testified,Uschman had said, "Well, he didn't feel that we should have a bunchof radicals in there causing strikes and stoppage of work, and such asthat."Miller testified that he then told Uschman, "I wasn't for thatmyself; that I felt that through a democratic organization, it wouldbe eliminated" and the Uschman then said something to the effect that"It hasn't been done."Uschman denied the statements attributed to him by Miller.Hefurther testified that he had never spoken to Miller about unions priorto an occasion early in 1937 when according to him Miller had come tohis office and declared, "I have come up to tell you I don't intend tojoin any union."Uschman testified that he "was wondering" whyMiller had come to him to make such a statement, but that he did notask the reason, and that he told Miller "It was immaterial to me whatunion he would join or whether he would join any, it wouldn't make 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDany difference as far as his work was concerned."According to Usch-man, Miller then said, "he had just come up to tell me that,"and thatlie had then observed to Miller that "he did not approve of sit-downstrikes personally,and that I thought all labor questions could be set-tled by arbitration and by personal contact."Uschman testified thatnothing further was said,and that Miller then returned to work.The Trial Examiner found Miller a credible witness and did notcredit Uschman's denials.Uschman's account of what transpired inhis office is not persuasive,and upon the entire record we find that theincident was correctly described by Miller.We find that by the statements and acts of Weidenmann and Usch-man described above, the respondent interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section 7of the Act.James Lewis,a tire builder,testified that in April W. T. Bruber,general foreman of the tire room,told him that a union "would neverget us any place, that the company would never stand for it." David-son testified that on another occasion in April Bruber had told himthat he "wasn't getting anything out of the union,that I was payingmy money out for something that I wasn't getting anything out of."Bruber testified that he did not "remember of ever saying"this toDavidson or anyone else.He was not asked whether he had made thestatement which Lewis attributed to him and which we have quotedabove.The Trial Examiner credited the testimony of Lewis andDavidson.Upon the entire record, we find that Bruber made thesestatements.Thereby the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.WhenMurryR. Pierson and John E.Davison, employees in thewarehouse department,came to work in April wearing their unionbuttons, H. J. Griley,the department manager, asked them whetherthey had joined the union,and upon being told that they had joined,asked them whether they were dissatisfied or had a grievance abouttheir work.Davison testified that Griley also stated to him that theunion "won't get you anywhere."The next day Meek, who had knownDavison for many years and as a friend had secured Davison's em-ployment, called Davison into his office.According to Meek, hemerely told Davison that he had noticed his union button, explainedthat he thought many people became promoters of a union becausethey had a grievance,and asked Davison if he thought that the re-spondent was being unfair to him.Meek testified that Davison statedhe had no complaint and that he had joined Local 100 because hebelieved labor should be organized.Meek testified that he concludedthe interview by stating that he was glad to hear that Davison had no FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 603grievance and by advising him to feel free to speak to Meek if hebecame dissatisfied in any way.Davison's version of the conversation,which was denied by Meek, was as follows : Meek told Davison thathe did not think Davison much of a gentleman to join Local 100 afterMeek had helped him to get his job, that he was "running around withthe wrong bunch of fellows; that they were red-eyed," and that Meekwas scratching Davison off his list as far as getting anywhere in theplant was concerned.Among the "red-eyed" "fellows"named byMeek were Pierson and Humphreys.Meek also reminded Davisonthat Firestone was building a plant at Memphis and warned him thatifLocal 100 succeeded in organizing the respondent's employees atLos Angeles the respondent might move its plant elsewhere.TheTrial Examiner found that the facts with respect to the conversationbetween Meek and Davison were as testified to by the latter.Meekwas in other respects plainly not a credible witness,20 and his versionof this conversation,as well as Griley's questioning Pierson and Davi-son as to their membership in Local 100 and as to whether they hadany grievances,were calculated to undermine the organization of therespondent's employees.In view of the foregoing,and upon theentire record, we find that the conversation occurred as testified to byDavison,and that thereby,and by Griley's questions,the respondentinterfered with, restrained,and coerced its employees in the exerciseof rights guaranteed in Section 7 of the Act.As more fully set forth below,21 the Independent was organized onApril 26; on April 28 the organizers who were employee representativesunder the Plan informed Smith of their resignations; and on April 30the respondent posted a notice announcing that it would no longersupport the Plan.As we find below the respondent, in connectionwith the formation and administration of the Independent,in variousways interfered with, restrained,and coerced its employees in the exer-cise of their rights guaranteed by Section 7 of the Act.Among themeans employed,as we find below,was a campaign of intimidation andsuspensions of members of Local 100 beginning at the end of Apriland culminating in the discharges on May 15 of Humphreys andHarrison P. Turnbull, the latter being the president of Local 100.22Thereafter,on November 18, 1937, the respondent discriminatorily dis-charged Harl K. Louis,one of the most active members of Local 100.22isWe refer particularly to his testimony with respect to a visit by a committee toSmith on May 15, 1937,the evidence with respect to which is discussed in Section III C,infra,and to Meek's evasive testimony with respect to espionage reports in 1934, to whichwe have referred in Section III A,supra21See Section III,D, infra.22 See Section III,C, infra23 The evidence,Nith respect to the discharge is considered in Section III,C, infra. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Discrimination as to hire and tenure of employmentEdward L. BarnesAs we have stated above, Barnes was one of the charter members ofLocal 18304, which was organized in July 1933, and became a memberof its executive board and one of its active organizers.We have alsonoted above that Barnes was one of the employees singled out by Smithfor an interview in August 1933, and that upon this occasion Smithhad told Barnes that no union was needed at the plant and that therespondent would spend such money as was necessary to destroy Local18304.The warning did not cause Barnes to discontinue his unionactivities, a fact which, we conclude, explains Barnes' suspension bythe respondent in December 1933.During December 1933 Barnes, on overhearing Homer Varner, aninspector, tell an employee that he was liable to discharge for a mistake,commented jokingly that "a fellow wouldn't lose much if he lost hisjob."About 20 minutes later Barnes was called to Smith's office where,in the presence of Varner and the department manager, Smith chargedBarnes with making the remark.Barnes admitted he had done so andexplained that he had spoken in jest and had thought Varner, withwhom he had associated for 8 or 9 years, -,vas ,,t friend of his.As Smithadmitted, Barnes "seemed to feel quite penitent about it."Neverthe-less Smith laid Barnes off and told Barnes to return and see him in 3days.According to Barnes, when he returned Smith sent him backto work "under one circumstance," that there be no "more talking downthere in that department." Inasmuch as Barnes had been outspokenin the plant in favor of Local 18304, the import of such a condition isclear.Smith, on the other hand, denied that he had said anythingabout Barnes' talking in the plant.He testified, "Well, I just toldBarnes that I thought that if he would get over that belligerent atti-tude and wanting to bop somebody all the time, and walk over andinterfere and all that sort of thing when a supervisor was talking to aman, I thought he would get along fine; that he was a good workman."We do not credit Smith's denial.On cross-examination Smith wasasked the basis for his characterization of Barnes as belligerent.Histestimony was that at a picnic, which evidently was a picnic of therespondent's employees, he and Meek had watched Barnes boxing, andthatMeek had remarked that Barnes had once struck one of therespondent's policemen.Smith was then asked whether this incident,which had occurred in 1929, was the "only instance when Mr. Barnes'belligerent attitude had been called to your attention" prior to Decem-ber 1933.Smith said one of Barnes' supervisors had reported "thathe didn't like Barnes' attitude "in various things," specifying thatwhat was wrong with Barnes' attitude was that "he had a chip on leis FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 605shoulder, and was willing to enter into arguments with very littleexcuse."However, when asked point-blank whether most of the argu-ments were about unions, Smith's answer was, "I don't think theywere."Moreover, he advanced no other explanation for the cause ofthe arguments, and it appears from Barnes' uncontradicted testimonythat he frequently engaged in discussions with Bruber on the subjectof unions.Furthermore, Bruber did not testify that he had made anycomplaints as to Barnes' conduct, but, on the contrary, admitted "hewas always very nice to me and anything I wanted him to do he wasvery willing to do it."We have pointed out above that in February 1934, in an election forrepresentatives for collective bargaining held under the National In-dustrialRecovery Act, Local 18304 received an overwhelming ma-jority of the votes, but that the respondent continued to deal with itsemployees through the company-dominated Plan.A month after theelection Smith called Barnes to the office, told him that he was one ofthe best workmen in the plant, and that lie would "go a long ways inthis company if you could see my ways." Smith testified that Bruberhad recommended to him the promotion of Barnes to one of the va-cancies then open for inspectors, that Bruber had stated that Barnes"had behaved himself" since the December 1933 lay-off, but that he,Smith, had called Barnes in "to find out for myself if Barnes hadchanged."Smith further testified that Barnes "talked very nice inmy office," but that nevertheless lie "wasn't a hundred per cent sold onBarnes," but advised Bruber that lie might offer Barnes the job, al-though he did not think Barnes would accept it because it was hisunderstanding Barnes would thereby cease to be eligible to member-ship in Local 18304.Bruber also testified that he had recommendedthe promotion and that Smith had expressed doubts as to Barnes' at-titude, had asked that he be sent to the office, and that Smith had latersaid that Barnes had "seemed to be awfully nice in here" but that hewas "not sold on it."Bruber further testified that Smith then toldhim that he could offer the job to Barnes but that he doubted whetherBarnes would accept it since he, Smith, understood that the constitu-tion of Local 18304 precluded members from holding supervisorypositions.We place no credence in the explanation advanced by the respondentfor summoning Barnes to Smith's office in connection with the pro-posed offer of promotion.As we have noted above, upon examination,Smith's statement that he regarded Barnes as a "belligerent" indi-vidual in December 1933 is entirely unpersuasive.His testimony thathe still so regarded Barnes in March 1934, allegedly in the face ofBruber's report of good conduct, is, we believe, incredible.Moreover,Smith, in his testimony, when asked about his conversation with 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDBarnes, not only could not "recall the exact words we used," but inno other way indicated in what manner he had sought to obtain as-surance as to Barnes' non-belligerency.On the contrary, it appearsthat he simply told Barnes that he would "go a long ways in this Com-pany if you could see my ways." Smith's "ways," as we have found,were to get rid of any legitimate union and to treat only with thecompany-dominated Plan, the wishes of the employees notwithstand-ing.Plainly Smith was holding out a very considerable promise uponthe condition that Barnes would abandon Local 18304.That this wasSmith's plan and that he was not concerned with any doubt as towhether the constitution of Local 18304 would permit Barnes to acceptthe promotion and remain a member, is further revealed by the evi-dence with respect to the manner in which the offer was made to Barnesand Bruber's attempted explanation therefor.Shortly after Barnes' return to his machine following his visit toSmith's office, Bruber approached him, reminded him that he had oncebeen an inspector, and asked whether Barnes "would consider givingup the union."Barnes answered that lie would not.That concludedthe conversation.As will be noted, Bruber did not refer to any beliefon his part or on Smith's that promotion might, by reason of the con-stitution of Local 18304, result in exclusion of Barnes from member-ship therein, or that Barnes might on that account be unwilling toaccept the promotion.On the contrary, the conversation itself shows,and confirms the fact disclosed by the preceding interview in Smith'soffice, that the promotion was to be offered, and was offered, Barnesin exchange for his abandoning the union.That this was the motivefor the offer is further shown by Bruber's attempted explanation.When asked whether he had offered Barnes a supervisor's job, Brubertestified :Well, I didn't offer it to him, unless you would call that-Iasked him ,if he would consider giving up the union if he wasput on supervision, and I didn't discuss it any further becauseI more or less felt on the spot, anyway.Mr. Smith wasn't sold onhim 100 percent, and from the impression I got I thought I wasmore or less holding the sack on the whole deal, and afterhe wasn'twilling to cooperate Ididn't feel that I could discuss it any furtherwith him. (Italics supplied.)Later Bruber was asked, "What was your purpose in inquiring whetherhe [Barnes] would give up his union activities for this supervisoryposition."Bruber's answer to this question leaves no doubt thatrespondent was willing to promote Barnes only if he agreed to relin-quish the Union. In answer to the question, Bruber testified :Well, it was two things that brought that up: One thing wasthatMr. Smith wasn't sold on Barnes as an inspector, and he FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 607more or less left it up to me; and it was always my understandingthat-Idon't know whereI got this,but it was my understandingthat a man couldn't be in the union and still be on as a supervisor.Whena man becomes a supervisor he must be loyal.We do havecertain secrets.We have production outputs and things like thatthat we don't feel that all of the people on the floor should knowabout.I gathered the idea that a man that was a member of theunion or an executive of the union couldn't also be a supervisorfor the company,because I just didn't feel that he could be loyalto both.As we havenoted above,in July 1934,Local 18304 was reorganizedinto a number of Locals, the members employed at the respondent'splanttransferred to Local 19746,and in August 1934 a committee'advised Smith of the reorganization and requested recognition.Uponthe reorganization Barnes became a treasurer of Local 19746 and amember of its executive board, and was a member of the committeewhich visited Smith and requested recognition.As we have also notedabove,the respondent continued to deal with its company-dominatedPlan.On August6, 1935, as the first shift was leaving the plant, copiesof the Western Worker,described in the record as a Communist news-paper, were distributed at the entrance to the respondent'splant,containing three articles relating to the respondent.One of the ar-ticles,signed "By a Rubber-Neck,"purported to set forth the historyof the organization of the respondent's employees by American Fed-eration of Labor unions,and to describe inequitablewage, hour, andemployment policies of the respondent.The article concluded withthe query,"Whatnext?"to which it gave the following answer :We want to organize.Every one is afraid to start for fear oflosing his job.The place is overrun with stool pigeons-youdon't knowwho is who.But we are going to organize.The second article, signed"By Karp," was entitled"Rubber BaronsGrew Rich at Workers Expense,"and purported to describe largeprofits of the respondent and other large rubber companies,the intro-duction of the "speed-up" and wage cuts,and the organization anddecline of unions in the rubber industry.The article concluded withthe declaration that :. . . the workers have learned their lesson.Everywhere thereare rank and file groups forming.These are appealing to theCommunist Party for advice. . . .Quietly these rank andfile groups are making contacts.So deeply have they penetratedthat the rubber barons have taken fright.Harvey Firestone, Jr.2124Vice president and director of Firestone Ohio. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas become one of the organizers of the Junior Chamber of Com-merce Coordinating Committees against Communism. The issuesare finally emerging into the open. The rubber barons are openlybacking fascism. It remains for the working people to openly backand join the Communist Party.The third article referred to the painting of signs in red paint on thesidewalk in the vicinity of the respondent's plant and on its adjoiningwall by employees from various plants, including the respondent's.Smith testified that on looking out of his office window, on August 6,he noticed the papers being distributed, saw several employees, includ-ing Barnes, take one, and saw Barnes hand the distributor what heconcluded was money; that he telephoned the respondent's policemanstationed at the gate and learned the name of the paper, and that laterin the day a copy was brought to his office. Smith further testifiedthat he, gave instructions for Barnes to be sent to his office the nextmorning in order to interrogate him as to whether he had a part in thepainting of the respondent's property or in the authorship of theafore-mentioned articles.Shortly after Smith arrived at the planton August 7 Barnes, whose work had begun at 6 a. in., was sent to hisoffice.The testimony of Barnes, Smith, and Bruber with respect towhat occurred during the interview in Smith's office and the eventswhich immediately followed is in some respects conflicting.For thereasons which appear below, we think that, even apart from Barnes'version, the record establishes that Barnes' dismissal from the respond-ent's employment on August 7 was in violation of the Act.According to Smith, the interview took the following course:I asked Mr. Barnes pointblank if he knew anything about theseradical things that had been going on around the plant, andwriting radical articles for the Communist paper, and he gotpretty mad and denied it. And then I asked him if he knew any-thing about this painting on the sidewalk and the fences outside.He swore he didn't know anything about that, and he could lickanybody that said that he did.And then I think I asked him ifhe was a Communist, and he denied that. And I said, "Isn't it afact that you gave this woman money for the paper out there?""Well, what the hell if I did? That is my damn business whatI do with my money. Besides that, it was only a few cents, any-how."And he became very sore and exhibited quite a bit oftemper in my office. I didn't know whether he was going to takea poke at me or not.Smith, testified that "the only other thing that I could recall [as tothe interview] was that I told him he should go back to work." AfterBarnes had returned to his work, Smith summoned Bruber to his FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 609office.Smith testified that he repeated the conversation to Bruber"and told him that I didn't like the answers and attitude of Mr. Barnes,and that the next time there was a lay-off in that department it wasall right with me if Barnes was let out on a lay-off."When askedwhy he suggested a lay-off, Smith testified that it was "Barnes' attitudeand the impression I had that Barnes wasn't doing the right kind ofjob for the company, and we would be better off without him." Sub-sequently, upon cross-examination by the Board's counsel, Smith testi-fied that he had told Bruber upon calling him to the office that :I talked with Mr. Barnes, and I still wasn't convinced thathe told me the truth, and I, in my mind, had doubts as towhether-had some suspicions as to whether he had been doingthe things I accused him of, although he denied them.And I told him that due to Barnes' attitude, and due to mysuspicions of him, that the next time there was a lay-off it was allright with me if he let Barnes go out on that lay-off.Although Bruber was questioned as to this conversation, both upondirect and cross-examination, he did not refer to any statement bySmith that he continued to suspect Barnes' participation in the paint-ing or in the authorship of the articles.According to Bruber, whatSmith told him was to "consider Barnes in the next lay-off" because"I had quite a talk with him about these different articles and redpaint on the sidewalk, and he got insolent and tough as hell. I didn'tknow for a minute whether he was going to take a poke at me or not."In the course of further examination by counsel for the Board,Smith was asked why he felt that Barnes was writing for the West-ernWorker. Smith testified as follows :A.Well, I just had the impression that some of these moreradicalmen in the plant must be doing it, because they hadenough half-truths in their paper to convince me that somebodyon the inside was doing it.Q. And Mr. Barnes was one of the more radical men in theplant?A.Well, from what I had been told about him, and what Ihad noticed about him, I thought he was one of the radicals.Q. In what way was he radical?A. Just didn't seem to be in favor of the company, the companypolicies, sort of belligerent, and wanting to stir up trouble nowand then.Q.Would an agitator for unions be a person who was againstcompany policy?A. No, sir ; not necessarily.Q. Did Mr. Barnes' union membership and activities have any-thing to do with your belief that he was radical? 610DECISIONSOF NATIONALLABOR RELATIONS BOARDA. Nothing whatever.Q.Wasn't Mr. Barnes' belligerent and cocky attitude causingyou to think he was a radical?A. No, that was part of it; and then the reports that I got ofhow he was on the job, and then just to see Mr. Barnes, just tosee him walk around and talk with people, you got the idea thathe was cocky.When asked whether he had any other reason which caused himto believe Barnes had been writing articles in a Communist paper,Smith's answer was :His attitude the morning I talked to him, getting sore andnot talking as a workman should to a superior made me feel thathe had something on his mind, that he was guilty of somethingor other because he certainly displayed a nice temper anyway.As we have noted, in his explanation of his reasons for instructingBruber to "consider Barnes in the next lay-off," Smith referred to his"impression" that Barnes wasn't doing the right kind of job for thecompany.Smith did not purport to advance any reason why heshould have entertained such an "impression."On the contrary, the.record-establishes that Barnes' work was considered very good.Sofar as Barnes' "attitude" during the interview was concerned therewas upon Smith's own account nothing which would have warrantedhis statement that he concluded therefrom that Barnes "had some-thing on his mind, that he was guilty of something or other."Onthe contrary, Barnes' reaction to the accusations was characteristicof resentment rather than guilt, and we conclude that Smith did notthink otherwise.In so concluding we take into account the fact thatBruber did not support Smith's account of the latter's report of hisalleged suspicion.The actual motive for Smith's action in directingBruber to dismiss Barnes is, we believe, disclosed by Smith's at-tempted explanation for his "impression" that Barnes had been writ-ing for the Western Worker.As we have noted, Smith said he based this impression upon hisbelief that Barnes was a "radical."Smith's concept of a "radical"requires analysis.According to him, it consisted of the fact thatBarnes "didn't seem to be in favor of the company, the companypolicy, sort of belligerent, and wanting to stir up trouble now andthen," because of "the reports that I got of how he was on the job,"and because he judged Barnes to be "cocky" from the way he walkedaround and talked with people. Smith did not name the "membersof the supervision in his [Barnes] department" from whom heclaimed to have received these reports, and none of the supervisorswere called to corroborate Smith.On the contrary, there is no proofthat Barnes had in any way acted untoward since the incident in FIRESTONE TIRE AND - RUBBER COMPANY OF CALIFORNIA 611December 1933 and, as we have noted above, Bruber the followingMarch had reported to Smith that Barnes' conduct was entirely satis--factory, and Smith himself had thought that Barnes had acted "nicewhen interviewed at that time."Thereafter Bruber had continuedto be satisfied with Barnes' conduct and there is no reason to believethat any other supervisory employee would have reported anything,unfavorable concerning Barnes without the matter being brought toBruber's attention.While Barnes' speech and 'demeanor at theAugust 7 interview was, as described by Smith, quite forceful, theaccusations to which Barnes was replying were serious and, just as wedo not believe that his conduct left Smith "suspicious," we also aresatisfied that Smith did not instruct Bruber to "consider Barnes inthe next lay-off" because of any personal affront.The true explanation for Smith's action is to be found, we believe,in the fact that he regarded Barnes as an employee who "didn'tseem to be in favor of the company, the company's policies."Al-though Smith did not purport to state "the company's policies" whichhe thought Barnes opposed, it is clear that they were the respondent'santi-union policies, and that the "belligerent attitude" to whichSmith had reference was Barnes' steadfast interest in union organi-zation, and unwillingness to relinquish his union membership evenat the price of a promotion:` In short, from an examination of thetestimony of Smith and Bruber alone with respect to the August 7interview, considered in the light of the record with respect to therespondent's, and particularly Smith's, prior conduct, we find,thatSmith, following the interview, decided to dismiss Barnes because hefelt that Barnes would be a potential and influential organizer in thecampaiign for reorganization Which appeared to be imminent.Thatthiswas the real reason for the instruction to dismiss Barnes isfurther established by the testimony of Barnes that at the conclusionof the interview Smith declared :Well, . . . you know, Barnes, ever since I have been out hereyou have been a puzzle to my mind. I have tried to show youyour way straight around here, and you are too bullheaded 'totake it.Smith did not deny making the statement, and in view of his testi-mony, and the entire record, we find that he was correctly quoted byBarnes.As we have stated above, it is Bruber's and Smith's testimony thatSmith told Bruber "to consider Barnes in the next lay-off."ThisBruber testified he considered an order, and we have no doubt thatitmust have been so intended.At the end of the shift, with Smith'sapproval, Barnes was told he was laid off and Was paid for his workto date.The dismissal was contrary to the seniority practice pre- 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDvailing, and it is entirely clear that but for Smith's instructionsBarnes would not have been dismissed.The respondent claims that Barnes was laid off rather than dis-charged.We are, however,convinced that, while the dismissal was inform of a lay-off,in fact it was a discharge.In its formal aspects, thedismissal differed from the usual dischargein thatBarnes was per-mitted to continue to work until the end of the shift,was told thathe was laid off, and his release slip marked"LaidOff . . . ReasonExcess Help."The avowed reason was palpably false;had therebeen involved only a reduction in personnel,Barnes, it is clear, wouldhave continued to work.Moreover, had Smith intended only a dis-ciplinary lay-off, it is apparent in view of his conduct on a previousoccasion that he would have infored Barnes when he might reapplyfor work.Furthermore,a dismissal contrary to seniority and, uponSmith's version for no stated reason which Barnes could have beenexpected to credit,was plainly tantamount to a declaration that hisservices were no longer desired by the respondent.Finally, by thedismissal, whether a lay-off or a discharge, the respondent intendedto and did discourage membership in a labor organization;the purposeand effect of the dismissal was to prevent concerted activity by em-ployees for the purposes of collective bargaining and other mutualaid and protection, by warning that such activity would result in thelay-off or discharge of employees participating therein.We find thatthe respondent, by dismissing Barnes on August 7, 1935, discriminatedin regard to his hire and tenure of employment, thereby discouragingmembership in a labor organization.We further find that the re-spondent by terminating Barnes' employment on August 7, 1935, inter-fered with,restrained,and coerced its employees in the exercise of therights guaranteed by Section 7 of the Act.The respondent contends that it sought to offer Barnes reinstate-ment after August 7, 1935. The record does not support the conten-tion.Bruber testified that about December 1935 he asked Barnes'brother,who was employed by the respondent, how "Barnes wasgetting along," and learned that Barnes was then employed at theLos Angeles plant of Goodyear Tire & Rubber Company, hereincalled Goodyear.Bruber had not been instructed to make any suchinquiry, had no reason to believe that respondent was willing to re-employ Barnes,and did not indicate to Barnes' brother that the re-spondent entertained any such willingness.Indeed, there was noshowing that Barnes was ever informed that he would be given reem-ployment upon application,or proof that the respondent ever soughtso to inform Barnes.Moreover,we are unable to perceive the rel-evance of the claim that the respondent,on learning that Barnes hadsecured employment at Goodyear,at which he was earning more per FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA.613day than he had earned when employed by the respondent, thereuponconcluded that he would not accept reinstatement if offered.Suchbelief on the part of the respondent is obviously immaterial in theabsence of proof, and there is none, that otherwise an offer of rein-statement would have been made.Moreover, having discriminatorilyterminated Barnes' employment, the respondent assumed the riskthat it was correct in its belief, if, indeed, it entertained such a belief,that Baines would not have accepted reinstatement.That Barneswould have accepted reinstatement is apparent from his testimony.He would have preferred reinstatement because at the respondent'splant he had been employed on the first shift while at Goodyear heworked on the night shift, and for the further reason that his seniorityat the respondent's plant assured him of steadier employment.On August 7, 1935, Barnes was earning about $30 a week.His regu-lar employment was at the rate of $1 an hour, 6 hours a day, and 5 or6 days a week. In addition, he occasionally worked overtime. Duringthe first 2 months after he left respondent's employ, Barnes was in thecafe business and lost $500.On October 10, 1935, he was employed byGoodyear.What he earned there between that, date and January 1,1936, is not clear; however, he was paid approximately 90 to 95 centsan hour, worked from 6 to 8 hours a day, and from 5 to 6 days a week.From January 1, 1936, to December 1, 1936, Barnes worked 1,7431/4hours at Goodyear and earned $1,847.65.From December 1, 1936,until January 30, 1937, he worked for the General Motors Company at55 cents an hour.The number of hours he worked at the GeneralMotors Company do not appear. From February 18, 1937, untilFebruary 25, 1938,,when he was laid off, Barnes was employed by theU. S. Tire & Rubber Company; from February 18,1937, until January1, 1938, he worked 1442.1 hours and earned $1,570.98; and from Janu-ary 1, 1938, until January 14, 1938, during the hearing, he worked 7days, 41.3 hours, and earned $49.64.During his employment subse-quent to his discharge, Barnes worked on night shifts.Thomas H. BrittainBrittain worked for Firestone Ohio, in Akron, from November orDecember 1915 until January 1930, during which period he did variousjobs, including curing tires, beads, and die bags, and working in thetube room.He was first employed by respondent on May 20, 1931, as atire builder on drums.On November 7, 1931, he was reemployed byrespondent and assigned to the molding division.He was immedi-ately transferred to the battery department, the manager of whichwas Ennis G. Scott, under whom he had worked in Akron. Brittainwas assgned to battery-charging work and continued to work at thatjob until he was discharged again on March 19, 1936.283033-41-vol. 22-40 Brittain joined Local 18304 but never paid his dues, because he wasinterested in the organization of a union for battery workers only.Apparently he did not become a member of Local 19746.Soon after the Act was passed in 1935, Brittain mentioned its pas--sage to Scott and told Scott that he thought labor would go ahead andorganize.Scott replied that he thought the workers were foolish toput their money into an organization and pay for high-priced execu-tives and organizers and get nothing in return.After this conversa-tion, Brittain occasionally, before work began, talked in the plant infavor of unions.He did not, however, join the International.OnMarch 15,1936, Brittain attended an open meeting of the International,at which he saw and talked to one of the respondent's policemen, JamesL. King.Within the next 2 or 3 days, Brittain engaged in a discussionin the plant washroom about unions at the end of the day's work.When Brittain reported for work on March 19, 1936, Scott told himthat he was discharged for improperly charging batteries.Scott testified that the batteries in question were brought to hisattention by Johnson, a foreman, that he, Scott, showed them toBrittain and that the latter admitted that the batteries had not been-properly formed.Scott further testified that in the summer of 1935,the respondent had received numerous complaints about batterieswhich it manufactured, and that after investigation he had 'repri-Ynanded Brittain because the batteries had not been charged enough;that he had again reprimanded him for the same reason in the latterpart of the year or in January 1936, and that he had finally dis-charged Brittain on March 19, 1936, because he had again disregardedinstructions.Brittain testified that he had never received any com-plaints about his work, but that at one time, Johnson, his foreman,had told him that customers were complaining that the batteries werebeing underformed and had instructed him to carry the charge longer- so that all traces of sulphate were removed from the positive plates ;that thereafter Johnson had instructed him to resume his formermethods; that he had done so, and that when Scott had shown himthe batteries on March 19, he had explained that he had followed John-son's instructions.Johnson was not called as a witness, and the TrialExaminer who heard the witnesses testify and was able to observe theirdemeanor, found that Brittain was, and that Scott was not, a crediblewitness.After consideration of their testimony, and in the light ofthe entire record, and particularly the events hereinafter set forth withrespect to Brittain's discharge, and his efforts to obtain reemploy-ment, we find that Brittain's afore-mentioned testimony correctly statesthe facts.After Scott had given Brittain his discharge slip the latter took theslip to J. A. Moore, the respondent's assistant personnel manager whose FIRESTONETIRE AND RUBBERCOMPANY OF CALIFORNIA 615approval was necessary before a dismissal was considered final, andthrough whom persons were hired and reemployed.When Brittanpresented his dismissal slip, Moore asked him the reason for his dis-charge and Brittain explained that he had been"accused of ruining 90batteries."Moore's reply was:Well, that is too bad . . . under ordinary conditions, when a magiis dismissed, they are not rehired, they are not eligible for rehiringfor 30 days, but in your case, why, you come backand see me in acouple of weeks. I think I can fix you up.At this point in the conversation Scott passed by the office and Moorewent outside and spoke to him.On his return Moore told Brittain"that is all I can do for you."Brittain applied for reemployment twoweeks later, and again a month later,but on both occasions was toldby Moore that there was "nothing doing." Shortly thereafter Brit-tam's wife saw Moore about obtaining employment for herself.AfterMoore told her that there was no work for her, she asked him whetherthere was any likelihood that Brittain would be rehired.Moore re-plied that Brittain would not be reemployed either in the batterydepartment or in any other part of the plant; that "as far as he knew,Mr. Brittain's work was satisfactory, but he couldn't go over the headsof the higher-ups."Mrs. Brittain then volunteered that Brittain hadattended only one union meeting and that lie did not belongto a union.Moore replied, "You know, Mrs. Brittain, Firestone will not stand forany outside union activities."Brittain did not thereafter seek reem-ployment bythe respondent.We find that the respondent discharged Brittain because of hisattendance at the meeting of the International on March 15, 1936, andbecause of his discussion thereafter of unions in the plant.In so con-cluding, we are not unmindful of the fact that Brittain was notparticularly active in his union interests.On the other hand, we findno other credible explanation for his discharge after nearly 5 years ofcontinuous service at the same job.As we havefound above, this wasthe first occasion during that period when Brittain had been repri-manded for his work.Moreover, he told Scott that he had followedhis foreman's instructions.Under these circumstances we do notbelieve that had the condition of the batteries been the sole considera-tion Scott would have discharged Brittain.Finally, the statementsmade by Moore to Mrs. Brittain,particularly in view of his priorstatement to Brittain himself on March 19, establish that the respond-ent discharged and refused Brittain reemployment because of his unionactivities.We find that the respondent discharged Brittain on March 19, 1936,and thereafter refused toemploy himbecause he participated in theactivities of and assisted the International and engaged in concerted 616DECISIONSOF NATIONALLABOR RELATIONS BOARDactivities with other employees of the respondent for the purpose ofcollective bargaining and other mutual aid and protection,therebydiscriminating with regard to his hire and tenure of employment anddiscouraging membership in a labor organization;and that by suchacts the respondent has interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7.About 2 weeks after his discharge,Brittain obtained 16 hours em-ployment with General Motors Corporation at 500 an hour.FromJuly 20, 1936, until November 12, 1937, he worked 44 hours a week forthe H. W. Thermo Control Company. From July 20, 1936, until theend of June 1937, he received 45¢ an hour, and thereafter until Novem-ber 12, 1937, he received 500 an hour.Since November 12, 1937, he hashad no employment.When he was discharged by the respondent inMarch 1936 Brittain was earning 72¢ an hour and working 6 hours aday and 6 days a week.He wishes to be reemployed by the respondent.Peter UzelacUzelac was first employed by the respondent on June 11,1928.Hewas discharged in March 1932 on the ground that he had fallen asleepat his job.The following December Uzelac was rehired as a janitor,and in the spring of 1933 was transferred to cleaning the Banburymixers and the floor space around them.He worked at the latter jobuntil his discharge on February 16, 1937.Uzelac was a member ofLocal18304 in 1933 and 1934.He at-tended the mass meeting held by the International on January 31,1937, and thereafter,until the time of his discharge,solicited membersfor the International in the shower and locker rooms at the respond-ent's plant.As we have found above, Uzelac's attendance at the meet-ing, when he declared his intention of joining the International, aswell as his solicitation of members,was reported by Osburn to Fussell,general foreman of the department in which both Osburn and Uzelacworked.Uzelac testified that shortly after his attendance at the meet-ing of the International,Haug, his supervisory inspector,cautionedhim against stopping and talking with other employees while at work,and that he thereafter,for the first time,required Uzelac to signalwhen leaving the plant to take scrap to the incinerator,so that hemight know Uzelac's whereabouts.Haug testified that he had in-structed Uzelac to sound a horn on leaving the building, stated he didso in order to facilitate his finding Uzelac because he frequently wasnot available when wanted on his job, and fixed the time when suchinstructions were given as October 1936.The Trial Examiner whoheard thewitnesses testify andobservedtheir demeanor found thatthe facts were as testified to by Uzelac.The Trial Examiner did notadvert to other evidence which strongly corroborates Uzelac's testi- FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 617niony, which we also credit, that he was closely observed by Haug,following the meeting of the International.Harrison P. Turnbull, anemployee who also worked under the supervision of Fussell and Haug,testified that in February, after a conversation between himself andUzelac in the plant, Haug had called him aside and asked him whatUzelac "was trying to instigate."While Haug denied the incident, thefact is that Turnbull at the time warned Uzelac that Haug had queriedhim as to Uzelac's activities, and he hardly would have so advisedUzelac unless he had been so interrogated by Haug.We find thatHaug on this occasion did question Turnbull as to Uzelac's activities,and we further find that, as testified to by Uzelac, the incident occurred2 or 3 days before his discharge, which was approximately the timefixed in Uzelac's testimony as to the time when he was instructed tosignal when he left the building.25As we have stated above, Uzelac was discharged on February 16,1937.The Trial Examiner, in his Intermediate Report, concluded,that "while the case is not free from doubt" the evidence did notestablish that Uzelac was discharged because of his union activities.In so concluding the Trial Examiner found that there had been con-siderable trouble with the Banbury mixers, and although unconvincedthat Uzelac's work had caused the trouble, found that Uzelac's super-visors believed that he was not doing a good job and that his failure"was a factor contributing to the trouble."Upon this analysis of thefacts the Trial Examiner regarded as "persuasive" the respondent'sevidence that Uzelac was discharged for failure to clean the Banburymixers properly.However, the evidential facts as found by the TrialExaminer, considered together with other evidential facts whichappear from the testimony of the respondent's own witnesses, but towhich the Trial Examiner does not advert, demonstrate that the TrialExaminer erred in his ultimate finding of 'no discrimination.As we have noted above, Uzelac was employed in cleaning the Ban-bury mixers from the spring of 1933 until his discharge on February16, 1937.The job was common labor. In addition to removing therubber from the rings of the mixers, Uzelac was required to pick upand assort the droppings from the machines and to clean up the spacearound their bases.The job was an exceedingly dirty and unpleasantone, and appears to have required no skill. Irrespective of the num-ber of shifts on which the mixers operated, only one cleaner, Uzelac,was employed, so that when production increased in the latter part of1936 and remained high until some time after Uzelac's discharge, itwas necessary for him to clean and pick up during one shift the refuseresulting from three other shifts as well.Admittedly the increase in25Turnbull fired the date as "February as near as I could say" Uzelac, to whom theincident was, of course, of more immediate consequence, fixed the date as 2 or 3 daysbefore his discharge 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction also made more difficult the job of properly cleaning therings of the mixers.Warren, the respondent's chief electrician, testified that he had al-.ways complained about the condition of the rings and that the con-dition became worse after the increase in production.Haug and Fus-sell also fixed the increase in complaints as beginning in the latterpart of 1936.Haug testified that he complained to Uzelac every daythroughout this period about not cleaning the mixers properly, andthat he also complained to Fussell "all through the winter" aboutUzelac's work.According to Fussell, he spoke to Uzelac about hiswork three or four times during this period.Fussell further testifiedthat there were three stoppages in December, January, and Februaryfrom 6 to 12 hours to make repairs that the mechanical departmentsaid were due to failure to clean the rings of the mixers properly.The Banbury mixers are the "bottle-neck" of production in thedepartment.Stoppages for repairs are consequently very costly, asother work must wait upon the resumption of operation.Under thecircumstances it is incredible that if the respondent had believed thatUzelac's work, which was paid at a labor rate, materially contributedto such stoppages that he would have been retained for several months,or that additional cleaners would not have been added, or that, asadmitted by Fussell, Uzelac's hours were increased from 6 to 7 hoursa day in order that he might be, assigned to additional work in clean-ing around the calenders.While Fussell also testified that Uzelacthereafter complained that he did not have time enough to clean themixers and that his hours were therefore increased to 8 daily, the factis that cleaners who succeeded Uzelac were employed on 7-hour shifts.Furthermore, the respondent offered no explanation for reducing Uze-lac's hours from 8 or 7 to 6 a few days before his discharge.Whatever the respondent's dissatisfaction with Uzelac's work, uponits own version the situation had existed for many months prior toFebruary 16.Certainly if his alleged deficiencies were seriously re-garded he would have been replaced or other cleaners added, and hishours of work would not have been reduced or additional duties as-signed to him.Furthermore, although he had been employed as acleaner almost 4 years, Uzelac was discharged without any warningthat he would be dismissed unless his work improved, and his plea for2 days in which to seek to do a better job was refused despite the factthat the respondent had no one available to replace him, with the resultthat for several days the mixer operators on all three shifts were kept2 hours beyond their regular working hours in order to clean theirmachines.Upon these facts we do not believe that Uzelac's dischargeis to be accounted for on the ground of bad work.On the contrary,in the light of the entire record, and particularly the respondent's FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 619)hostility to union organization, the report to it of Uzelac's union ac-tivities, and the surveillance which immediately followed, we have no-doubt, and accordingly we find, that Uzelac was discharged because.of his union activities.We find that the respondent discharged Uzelac on February 16,.1937, because lie participated in the activities of and assisted theInternational and engaged in concerted activities with other employeesof the respondent for the purpose of collective bargaining and othermutual aid and protection, and that the respondent thereby discrimi-nated with regard to his hire and tenure of employment to discouragemembership in a labor organization; and that the respondent therebyinterfered with, restrained, and coerced its employees in the exercise of'rights guaranteed in Section 7 of the Act.At the time of his discharge Uzelac was earning 71 cents an hour-and about $29 a week. In March 1937 Uzelac obtained 2 weeks' em-ployment from a contractor at 40 cents an hour, for about 8 hours a dayand 5 days a week. In April 1937 he worked 4 days for another con-tractor at 40 cents an hour for 43 hours, and 4 days making fertilizer,,at 40 cents an hour, 8 hours a day.About November 1937 he worked34 days for Los Angeles County Flood Control at $4 a day. Since then,he has had no employment.Stanley Jenkins and John SkolichBoth Jenkins and Skolich were employed as janitors at the time oftheir lay-off on March 2, 1937, Jenkins having been employed by therespondent as a janitor since June 2, 1936, and Skolich since July 14,1936.Both of them had attended the meeting of the International onJanuary 31, 1936, and Jenkins had there expressed the intention ofbecoming a member. Thereafter both of them discussed unions in theplant, and Jenkins actively solicited members.As we have foundabove, Jenkins' attendance at the meeting of the International and hissubsequent activities were reported to the respondent by Osburn.Jenkins testified that shortly thereafter he was told by Westheadhis supervisor to "keep my mouth shut. If you keep on organizingaround here, you are going to get kicked out, Mr. Smith says so."Jenkins testified that the warning was repeated several times beforehis lay-off. -Westhead denied warning Jenkins.The Trial Examinerdid not credit Westhead's denials.We are also of the opinion thatWesthead was not a credible witness, and that Jenkins' testimony isin accord with the facts.2626The Trial Examiner concluded,however, that little significance was to be attached tothe warning,since he deemed it to be the known company policy not to permit organiza-tional activity either at work or on company time.We do not think the record,at leastprior to the end of April or the first part of May(see Section III C,antra)warrantssuch a refinement of the respondent's opposition to any union activity by its employeesMoreover,Westhead testified that it was not until after May 1937 that he had any idea 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoth Skolich and Jenkins were admittedly good workers. Skolich,however, had a skin condition, it was discovered about a month afterhis employment, which made impossible his assignment to work incertain departments and had prior to March 2 resulted in three trans-fers to different parts of the plant.On March 2 the janitorial forcewas reduced by two, and Skolich and Jenkins were laid off and fiveother janitors with less seniority were retained.The respondent'spractice permitted such exceptions to be made where the employeeswith less seniority possessed qualifications which made their continuedemployment preferable.The respondent contended that because Skolich's physical conditionlimited his availability he was chosen as one of the employees to belaid off.The Trial Examiner found that the evidence supported thiscontention, and we have reached the same conclusion.The Trial Examiner, while stating in his Intermediate Report that"the case is not entirely free from doubt," concluded that Jenkins'lay-off was not caused by his union activity. In so concluding theTrial Examiner found that, as in the case of Skolich, the respondent"advanced persuasive reasons for the retention of the five men whohad less seniority on the list."Upon this latter finding the TrialExaminer plainly erred as appears from an examination of the testi-mony of the respondent's own witnesses.On the contrary that evi-dence shows that Jenkins' lay-off is accounted for by his union -activi-ties of which, as we have noted above, respondent had been informedand about which Westhead had warned Jenkins.When Jenkins was notified of his lay-off the reason given him byWesthead was a reduction in production at the plant.This reasonWesthead asserted was the one given him by his superior Elmer E.Bevans, the respondent's chief engineer.The record completely estab-lishes, however, that this was a period of sustained high production,and at the hearing Bevans advanced an entirely different explanationfor the reduction in personnel.According to him the respondent hadjust completed a painting job for which extra help had been employedand Smith had instructed him to reduce his working force.As ap-pears from Bevans' testimony the janitorial work had been increasedbecause of the painting since the janitors were required to clean upafter the painters, and it appears from Jenkins' and Skolich's uncon-tradicted testimony that they had worked extra hours during thisperiod on that account.According to the respondent's version of the manner in which Jen-that the respondent's had any rule against such activity.Consequently it is clear thathis warnings to Jenkins in February and March were the result of special circumstances,a conclusion that is further indicated by the fact that Westhead and Jenkins were and,for a considerable time after the period under discussion,remained personal friends. FIRESTONE T-IRE AND RUBBERCOMPANY OF CALIFORNIA 621kips came to be selected for a lay-off, Bevans instructed Westheadto select two men to be laid off and also to ascertain whether a third,one Ciocca who had been transferred from the battery departmentwas scheduled to be retransferred shortly to that department, andthatWesthead had then made the selections, deciding to lay offSkolich and Jenkins, retaining Ciocca and four other employees withless seniority than Jenkins but with more desirable qualifications.Of the five janitors retained on March 2, despite Jenkins' seniority,only one, West, had been employed at the time it became necessary toincrease the janitorial force because of the painting job, and he wasout-ranked by Jenkins in seniority by more than 6 months.West-head testified that West had been employed as sweeper during theweek and as a painter on weekends, and that West had been retainedin preference to Jenkins because he was a painter.Westhead's testi-mony was palpably untrue.Not only did Bevans testify that thepersons added to the janitorial staff because of the painting job didcleaning-up work and not painting, but he made no claim that Westhad ever worked as a painter.Moreover, the record shows that em-ployees hired as painters were carried under another pay roll undera different series of clock numbers and were not on the same senioritylist as Jenkins and West.While Westhead testified that he chose West, who was at the bot-tom of the seniority list, in preference to Jenkins because West wasa painter, the fact was that Jenkins himself was a painter and thathis personnel card showed this to be the case.This circumstanceisparticularly significant sinceWesthead testified that he chose toretain another janitor, Pickup, in preference to Jenkins because Pick-up was qualified as an office janitor, and that he had ascertainedthat fact from the respondent's personnel records.Moore, who hadcharge of the personnel records, admitted discussing the lay-offswith either Bevans or Westhead, and testified that at the time heknew the work for which the janitors, laid off and retained, werequalified.Since Bevans testified that he referred Westhead to Moore,and did not claim to have himself consulted with Moore, it is clearthatWesthead was fully informed that Jenkins was qualified as apainter, and, indeed, so was Moore whose approval was necessarybefore the lay-offs could be made.Accordingly, it is apparent thatthe reason assigned by the respondent to explain Jenkins' lay-off wasneither valid nor one which it ever entertained. In view of thatfact, the further fact that Jenkins' activities were reported to therespondent and Westhead's warning that Smith had ordered Jenkins'discharge, and upon the entire record, we are convinced that Jenkinswas laid off on March 2, 1937, because of his union activities. 622DECISIONS OF NATIONAL LABOR RELATIONS, BOARDJenkins was reemployed as a janitor on June 5, 1937.27Under therespondent's practice he retained his seniority but received no creditfor the period of his lay-off.Thereafter, on November 11, 1937,Jenkins was again laid off during a reduction in personnel.On thisoccasion the lay-off was made entirely according to seniority, andJenkins would, therefore, have retained his job except for his unem-ployment between March 2 and June 5, 1937. Inasmuch as we havefound that his original lay-off was discriminatory, we also find thathis second lay-off which was the result of such discrimination wasalso discriminatory.We find that the respondent laid off Jenkins on March 2 and Novem-ber 11, 1937, because he participated in the activities of and assistedthe International and engaged in concerted activities with other em-ployees of the respondent for the purpose of collective bargainingand other mutual aid and protection, and that the respondent therebydiscriminated with regard to his hire and tenure of employment todiscourage membership in a labor organization; and that the respond-ent thereby interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.Jenkins worked about 6 weeks for the W. P. A. between March 2and June 5, 1937, and earned $55 a month.He had no work betweenNovember 11, 1937, and the hearing.His earnings before his March 2,1937, lay-off ranged from about $20 to $28 a week and between hisreemployment and discharge from about $18 to $40 a week.Harrison P. Turnbull and Norvel C. HumphreysTurnbull was employed by the respondent from the spring of 1933until his discharge on May 15, 1937.At the time of his discharge hewas employed as a transfer man on the conveyor in the compoundroom, to which job he had been transferred the preceding December.Humphreys who was also discharged on May 15, 1937, had beenemployed as compounder since 1931 except for a period during 1933or 1934 when he was telupor,rily promoted to the job of inspector.Turnbull was a charter member of Local 100 and in April 1937 waselected its first president.Humphreys joined the International onMarch 26, 1937; and when Local 100 was formed he became a shopsteward.Both men spoke in favor of unionism in the shower roomof the plant, and both were among the employees who wore their unionbuttons in the plant.Fussell and Haug, under whom Turnbull andHumphreys worked, admitted that they knew in April that Turnbull27A charge of discrimination in Jenkins'case had been filed by the International onMarch 13,1937, and his case was one of the matters discussed at a conference at theRegional Office on May 18, 1937, between the respondent,Local 100,and the RegionalDirector. FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 623was president of Local 100.Humphreys, as we have stated above,was an employee representative under the Plan, and in February 1937was reported to Fussell by Osburn as utilizing his role as an employeerepresentative to cloak discussion of unionism with employees.Aswe have also found above, in April, Meek cautioned Davison against"running around with" Humphreys and other "red-eyed fellows."According to Haug and Fussell an epidemic of mistakes began inthe compounding room in the latter part of April or early in May1937.Neither was a credible witness ; Humphreys denied that therewas any such epidemic, and we credit his denial.Moreover, it appearsthat mistakes in the compound room were by no means uncommon.Thus Humphreys testified, without contradiction, that a compoundernamed Tipps had made 22 errors in one day without being disciplined.While Tipps was not disciplined, three members of the Local 100 weresuspended for one day each on May 10, 11, and 14.28The first of the three union members to be suspended was Charles F.Morrison, a pigment compounder.Fussell testified that he had sus-pended him because instead of adding 54 pounds of an ingredientrequired by the formula, Morrison had added only 4 pounds and had,without asking the approval of Haug, relied upon other employees toadd the 50-pound bag of ingredients.Morrison was called as witnessfor the respondent, and while he admitted the failure to follow thespecifications, testified that he had told Fussell that this was thecommon practice in the compounding room.Morrison testified thathe was afraid that he would next be discharged.That he regarded thesuspension as discriminatory is indicated by the fact that he promptlyprepared an affidavit of the circumstances of the disciplinary action.On May 11, Humphreys, who had been a rubber compounder for thelast 2 or 3 years, was transferred to Morrison's job.During the dayhe made 3 mistakes, and was sent by Haug to see Fussell who sus-pended him for a clay.Humphreys protested that the suspension wasunfair since he had not compounded pigments during the last 2 or 3years, that the nature of the work had changed and that, therefore, hecould not be expected to do a perfect job.Humphreys also asked thathe be retransferred to his job as a rubber compounder inasmuch as liewas better fitted for that job than Morrison, and that Morrison bereturned to his job as a pigment compounder for which he was the morequalified worker.Fussell refused the request without assigning anyreason other than the declaration that lie "was going to make me[Humphreys] stay on the job whether I wanted to or not . . . untilsomeone higher up than him [Fussell] took me off."28 Tipps continued to work as a compounder liecoids produced by the respondent showthat in January and February 1938 he made at least three more mistakesIndeed,admittedly records for part of January and February 1918 showed that 30 or moremistakes had been made in the compound room 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent offered no tenable explanation for the suspension ofHumphreys and none at all for the refusal to reassign him to hisprevious job as a rubber compounder.With respect to Humphreys'suspension, the reason advanced by the respondent fails to withstandscrutiny when it is considered that on cross-examination Fussell wasconfronted with the fact that McDonald, a pigment compounder, hadnot been disciplined for making mistakes on January 26 and 27 andFebruary 9, 1937, and offered in explanation the fact that McDonald". . . was a mill man at one time and he had not been working in thecompound room very long, and he is just back from a leave of absencefor about six weeks or two months, and he has not been in the com-pound room as long as some of the others, and we take that into con-siderationwhen disciplining men."InHumphreys' case Fussellrefused even to discuss the fact that Humphreys had not worked onpigments for 2 or 3 years.Humphreys was unquestionably a competent compounder.As lateas February 1937 he had been offered the job of inspector during thelay-off of the regular inspector, which he had declined in favor of afellow compounder named Smith, because he considered Smith entitledto the position.Smith, who was suspended for a day on May 14, wasthe third union man suspended for mistakes.According to Haug and Fussell, at the same time that the allegedepidemic of mistakes began among the compounders frequent stop-pages began to occur on the conveyor on which Turnbull worked.Throughout this period Haug almost daily complained several timesto Turnbull and Evans B. Penn, who with Turnbull constituted theconveyor crew.The record, however, discloses no ground for anybelief on the part of either Haug or Fussell that the stoppages wereany more frequent or of longer duration than was to be expected asthe normal result of a peak production period. Penn, who was calledas a witness by the respondent, admitted that Turnbull carried out hisshare of the work, and the mill operators called by the respondentadmitted that the stoppages had not caused any of them to fail to"make out" their production quotas.The record, in other respects,discredits the contention that the conveyor was being stopped unduly.For some time Turnbull and Penn in addition to their work on theconveyor had moved sacks of lampblack and had received additionalcompensation therefor. In the middle of April they were taken off thisadditional work, on which they had been spending about an hour anda half of their shift.Fussell explained this on two grounds.Accord-ing to his testimony Turnbull's and Penn's earnings had been dispro-portionately high so that it was desirable to divide the work amongothers, and he wished them to have more time to work on the con-veyors in view of the complaints over stoppages.However, it appears FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 625that Fussell was not advised of any complaints until the last of Aprilor the early part of May, Haug testifying that he then for the firsttime regarded the situation,as serious.Indeed, as we have notedabove, Fussell himself did not claim that any serious delays hadoccurred before the end of April or the first part of May.Moreover,the alleged undue stoppages were not referredto byFussell when hecalled Turnbull and Penn to his office in May to question them as tothe manner in which they had made out their reports of work inmoving the lampblack.WhenHumphreys was notifiedto go toFussell's office on May '11,he asked Turnbull and Lebadis,a shop steward of Local 100, to gowith him as a committee.In Fussell's office Turnbull attempted toact as spokesman,and statedthat theywere a union committee torepresent Humphreys.Fussell repliedthat he "hadn't called for them"and that he"had something. . .to talk with Mr. Humphreys about."When Turnbull stated that he thought they had aright torepresentHumphreys,Fussell declared that he "hadn't been advised to thateffect,"and told Turnbull and Lebadis to leave the room.As we havestated above,Fussell suspended Humphreys and refused to reassignhim to the job of rubber compounder.After Fussell had completedhis talk withHumphreys,Turnbull and Lebadis returned to the roomand againsought tospeak to Fussell about Humphreys'case.Fussellannounced that he had made his decision and refused to speak about it.Haug testified that on May 13 he complained several times to Turn-bull and Penn about stoppages.On one of these occasions,accordingto Haug, Turnbull asked him whether he ever felt sick at his stomach,and when Haug replied that he did not, Turnbull observed"It won'tbe long when you will be sick at your stomach."Haug further testifiedthat he reported the incident to Fussell and that the latter advisedhim to send Turnbull to the office in the event that Haug had anyfurther trouble with him.Fussell corroborated hang as to the reportand the instructions.Turnbull denied that he had made any suchremark and Penn, who, as we have stated,was called as a witness bythe respondent admitted on cross-examination that he had not heardTurnbull make it.On the morning of May 15, Haug complained to Turnbull and Pennseveral times about stoppages.Turnbull testified that he made noreply but that Penn had answered that they were doing the best theycould.Penn testified to the same effect.Later Penn went to the restroom and Turnbull,being alone,found it necessary to stop the con-veyor in order to remove some slabs of rubber.At this point Haugcame to theconveyorand complained of the stoppage.Turnbull testi-fied that he told Haug that the conveyor had "gotten ahead of" himbecause Penn had gone to the rest room.Haug denied that Turnbull 626DECISIONSOF NATIONALLABOR RELATIONS BOARDgave any such explanation,and further testified that when he statedto Turnbull that one of the operators had complained of the delay,Turnbull had accused Haug of being the-real source of the complaint.By this time Penn had returned to the conveyor, and Haug went toChalmers, one of the employees in the compound room, brought himover to the conveyor, and told him to take Turnbull'splace.Haugthen told Turnbull to go to Fussell's office.According to Turnbull,Haug not only told him to go to Fussell's office but added "and get yourtime."Haug denied telling Turnbull to get his time and Chalmerscorroborated the denial.Penn testified that he did not hear Haugadd the words about Turnbull getting his time, but declined to testifythat Haug had not said them.When Haug replaced Turnbull and directed the latter to go toFussell's office, Turnbull completely lost his head and began an assaultupon Haug, which lasted for some time and resulted in an extremelysevere beating of Haug who did not fight back. Turnbull had previ-ously concluded that Haug was "riding" him and had told Penn hethought this to be the case.When the assault began Penn went afterHumphreys and returned with him before Turnbull ceased his attack.During the assault, according to both Turnbull and Humphreys, Haugpleaded with Turnbull to stop, exclaiming, "I have to do it."Haugdenied making any such statement and Chalmers corroborated him.Penn testified that he did not hear any such statement by Haug oranything else that was said between Haug and Turnbull after theassault began.When Turnbull finally calmed down somewhat he seized Haug andstarted toward Smith's office, declaring, "I'm going to take you upto Smith's office and find out about this."Despite Haug's pleas nottomake him go into Smith's office, Turnbull forced him ahead andshoved him into the office where he found Smith in a conference withMeek and Moore. Smith then told Turnbull that he was dischargedfor assaulting Haug.Turnbull testified that when he brought Haug into Smith's officehe declared he "was sick and tired of this damn intimidation, andwanted to know what this man [Haug]was doing, and what hisorders were, and something of the nature."Both Smith and Meektestified that Turnbull said, "I want you to see what happens to peoplethat interefere with C. I. 0.Take a look at him."Moore testified thatTurnbull had declared "that he was the president of the union and hehad been elected to look out for the boys and he was going to do it."Moore added that Turnbull had "elaborated on that theme somewhat."Smith further testified that Turnbull had declared "I just couldn'tstand it any longer and I let him have it." Smith was asked on cross-examinationwhether he had asked Turnbull to what he was referringby the statement that he "couldn't stand it any longer."Smith's FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 627reply was, "I don't recall that I did."Yet, on further cross-examina-tion he admitted that he had asked Haug if he had "picked on" Turn-bull.Smith's testimony is also revealing in that it appears therefromthat Haug made no reference to the alleged threat by Turnbull twodays previously.The Trial Examiner did not resolve the issue of fact as to whetherHaug had told Turnbull to go to Fussell's office"for his time," but didfind that there was no "real justification for picking out Turnbullrather than Penn," and also found that Haug had pleaded, "I have todo it,"when he sought to stop Turnbull's assault.The Trial Examinerfound that "The evidence does not justify a finding that Turnbull hadbeen so singled out by the management and the supervisors as to havebeen `framed' into striking Haug."The Trial Examiner stated that,"Though the record leaves room for doubt," as to the cause of Turn-bull's discharge, he was "of opinion that Smith discharged Turnbullbecause of his'attack upon Haug rather than because of Turnbull'sposition in and activities on behalf of the Union [Local 100]."The Trial Examiner, in his Intermediate Report, apparently pro-ceeded upon the assumption that a fundamental issue with respect toTurnbull's discharge was whether Turnbull had "been goaded intothis attack [upon Haug] because of his position as President ofLocal 100."We are of the opinion that the Trial Examiner therebyfell into error, and we find that although the evidence does not estab-lish that the respondent sought to provoke Turnbull intoan assaultupon Haug, the record establishes that Turnbull's employment wasdiscriminatorily terminated.We have pointed out, in Section I above, and in considering the dis-crimination against Barnes, Brittain, Uzelac, and Jenkins, the unre-mittent hostility of the respondent to union activities among its em-ployees.One further event which occurred between Jenkins' lay-offon March 2, 1937, and the events described above, requires mention atthis point, although it will be more fully considered below.On April28, 1937,a new labor organization, the Independent, was formed amongthe respondent's employees, many of the organizers being former em-ployee representatives under the Plan.On April 28, 1937, these em-ployee representatives resigned their positions under the Plan, whichthe respondent 2 days later disestablished.At the same time the or-ganizersof the Independentbegan an intensive organizational cam-paign in the plant.It will be noted the suspension of three members of the union fol-lowed closely upon the heels of the organization of the Independent,as did the steady stream of complaints against the work of Turnbull,the president of Local 100.The order of these events was not, weconclude, fortuitous, but a result of a deliberate attempt by the re-spondent to obstruct Local 100 and thereby to assist the Independent. 628DECISIONS OF NATIONAL LABOR RELATIONS- BOARD-Moreover,we think it clear that,except for the unforeseeable assaultby Turnbull upon Haug on May 15, Turnbull would as part of therespondent's plan have been discharged on May 15 for alleged badwork.As we have pointed out above, Penn and Turnbull as a result of nolonger being engaged in moving lampblack since the middle of April,had more time than before available for their work on the conveyor.Moreover,as appearsfrom thetestimony of Penn, there was no groundfor any criticism of Turnbull'swork.Furthermore,if, as Haug andFussell testified,Haug had complained to Fussell around the end ofApril or the first part of May, it is unlikely that Fussell would nothave referred to the matter when lie called Penn and Turnbull to hisoffice in May about their records on the lampblack.Nor, in view ofFussell's treatment of Turnbullon May 11when he sought to repre-sent Humphreys,do we doubt that Fussell would promptly have sentfor Turnbull had the latter been reported by Haug on May 13 as hav--Ing threatened Haug with a stomach ache.As we have noted above,Penn testified he heard no such threat made. In that connection itshould be noted that when Haug was asked on cross-examination whylie had chosen to send Turnbull to Fussell's office rather than Penn,Haug's explanation was that Turnbull had always acted as the spokes=man for the two. Turnbull,on the other hand, testified that whenHaug had complained to him and Penn on May 15, only Penn hadreplied, and in this he was again corroborated by Penn.The record,we find, establishes that the continual reprimands aboutthe conveyor were unwarranted and that their purpose was to estab-lish abasis for discharging Turnbull.Plainly Penn's absence on theoccasion of Haug's last reprimand was sufficient explanation for astoppage of the conveyor,and we cannot credit Haug's denial thatthis explanation for the delay was not advanced by Turnbull.Wefind, as did the Trial Examiner,that there was no valid reason "forpicking out Turnbull rather than Penn."That fact,we believe, isstrongly corroborative of Turnbull's testimony that Haug, on puttingChalmers in Turnbull's place, directed the latter to go to Fussell'soffice to get his time.Also corroborative is the plea by Haug that"I have to do it."While the Trial Examiner did not deem it necessary to decidethe conflict of testimony between Turnbull on the one hand and Haugand Chalmers on the other, with respect to the instruction to Turn-bull to go to the office and get his time,the Trial Examiner did findthat Turnbull,and not Haug and Chalmers, testified truthfully withrespect to the plea by Haug, "I have to do it."We think this ap-praisal of credibility with respect to an immediately succeedingincident is entitled to weight upon the other issue of fact as well. FIRESTONE TIRE AND RUBBERCOMPANY OFCALIFORNIA -6291\1oreover, while Penn professed not to have heard either the instruc-tion or the entreaty,it is impossible to read his testimony withoutconcluding that he was a witness reluctant to testify adversely to therespondent.Furthermore his actions outspeak his words.For Pennpromptly ran to call Humphreys as shop steward, and his participa-tion in the committee that sought to see Smith clearly shows that heshared the opinion of the other employees that Turnbull was being,discriminated against.While there remained the formal confirmation by Fussell andapproval by Moore, it is clear, and we find, that Haug stopped Turn-bull from continuing his work, and replaced him by Chalmers, inconnection with a contemplated discharge. In ordering Turnbullto cease work and giving his job to another,the respondent dis-criminated against Turnbull with respect to hip hire and tenure ofemployment because of his membership in and activities on behalf ofLocal 100, thereby discouraging membership in a labor organizationand interfering with, restraining, and coercing its employees in the-exercise of rights guaranteed in Section 7 of the Act.That there-after Turnbull completely lost his head and subjected Haug, who didnot resist,to a merciless beating is not, however,inconsequential.While the assault grew out of a deeply felt and entirely justified,belief that the respondentwas carryingon a campaign of intimida-tion, the record does not establish that the respondent had any inten-tion of provoking such an attack.For that reason, and in view ofthe character of the assault, we do not believe that the policies of,theAct would be effectuated by ordering reinstatement of Turnbullor any back pay for the period after his discharge.Meanwhile, after Turnbull had left the compounding room withHaug, some of the employees gathered together and discussedwhether they should call a strike or send a committee to Smith's,office.Humphreys assumed the leadership of the group,and a com-mittee left for Smith's office.Before they arrived Turnbull had beendischarged.Humphreys,who acted as spokesman for the committee,testified that on meeting with Smith, he told Smith, "we came up tofind out when they was going to stop this intimidation down in thecompound room;" that when Smithstatedhe knew of no intimida-tion,Humphreys declared "maybe he didn't know it, but we certainly,did because we were the ones on the receiving end of it."Humphreystestified that after some further discussion Smith had stated,Thisis no time in all the commotion and everything.You take your com-mittee back to work, come up after working hours, and we'll talk thisthing over."Humphreys further testified that he stated this wassatisfactory,that he "would like to come to some understanding withMr. Smith; but I was afraid if we would go down there [i. e., returnto work] he would discharge its one at a time."Humphreys testified283033-41-vol 22-41- 630DECISIONSOF NATIONALLABOR RELATIONS BOARDthat Smith then declared, "I'll give you my word nobody will bedischarged,"'and that the committee then returned to work.Smith testified that he arrived upon the scene after the committeehad begun talking with Meek, and that nothing was said in his?presence about the committee being there"to stop this intimidation."He denied that he had told Humphreys to take his committee backto work and to returnafter workinghours for a conference,and alsodenied that Humphreys had expressed any fear of discharge or thathe had promised Humphreys that no one would be discharged.Smith testified that no one in the committee spoke to him,that theirconversation had been with Meek, and that he [Smith] had simplytold them to return to work, and that Humphreys had called out,,"Come on, boys, let's get back to work."Meek, with whom. Smith testified the committee had talked,testi-fied that one of the men, probably Humphreys,had declared that heasked the men to return to work, that shortly after he and Craig"caught up with the men,"Smith joined them,that Smith inquiredas to the cause of the disturbance and when informed by Meek"talkedwith the men and asked them to go back to work." Meek was askedwhether there was then "anything said by any of the men."Hisanswer was,"I don't recall the words that they spoke, except that theyshowed some reluctance at first to go back."Meek was also askedon cross-examination whether he heard Humphreys"say anythingabout intimidation."Meek's answer to the question was, "I don'trecall that he said anything about that."Meek testified that he orCraig or Fussell told the committee that Turnbull had been dis-charged and that that was "the only thing that was said about any-body being discharged."Moore testified that he had heard only a part of what transpiredwhen the committee,came to see Smith.He testified that he heardSmith ask the men to return to their work and that Turnbull, who.was in Smith's office, had at this point come to the door and "told themthat he thought they ought to go back to work,"and that"you canbelieve what Mr. Smith says"because Smith had recently been electeda church deacon.Craig professed to be unable to remember anything of the incidentother than that Smith had told the men to go back to work and thatHumphreys had said, "Let's go back to the job, back to work."Morrison,whose suspension on May 10 we have discussed above,was one of the members of the committee,and, as we have statedabove, was called as a witness by the respondent.He described the.visit of the committee as follows :I think they stopped around Mr. Meek's office...Well, theystopped there,and I don't think they any more than got stoppedthanMr. Smith came down the hallway there and he asked,J4 FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 631"What is the trouble?" and Humphreys spoke up and said, "Howlong is this intimidation and riding going to keep up?"And Mr.Smith spoke up and he said, "I know nothing about that. Thatis strictly against my orders," this riding the men.And so Turn-bull, he came out of that room there about that time, and that is allMr. Smith said then that I heard.And Turnbull said, "I see youare a deacon of the church, aren't you?" or words like that. Thatis what I thought he said.Mr. Smith said, "No, I am not a deaconin the church."He said "You should be more sure of your state-ments before you accuse somebody of something like that."Hesaid, "I go to church." So then Craig and Meek were there, andMeek asked me-I was standing there-"How long you beenhere?" I said "about 4 years." He turned to Humphreys and said,"How long you been here?" Humphreys said, "Oh, 4 or 5 years."And so Meek said, "The best thing for you boys to do is to getback on the job. This is no way to do, get away from your work.If you got any grievance, you can come in, if you are working, orsend someone up and we will talk to him."Humphreys says,"What does this mean? That we go back to work and get fired,or taken out one at a time and fired, or what." And Mr. Craigspoke up then and he said, "Well, no, not necessarily."Morrison testified that the committee then went back to work.Hewas positive that Smith had not said anything about the men notbeing fired if they did so.According to his testimony, "Mr. Smithleft-before that; when they got through with their religious argument.I think he walked off. I think he turned around and walked off. Ididn't see anything more of him."Penn, who was also one of the members of the committee, and as wehave noted above, had been called by the respondent as a witness,was not interrogated on his direct examination as to the action ofthe committee.On cross-examination, he testified that Humphreyshad "said, in substance, `We came, up to see about trouble we are hav-ing,' that 'Mr. Smith told us to go back to work, and to come up afterwork and talk it over;"' that Humphreys had demurred, stating,"If I go back to work, you will fire us ;" that Smith had again said,"You go back to work and come up after working hours," but thathe had not heard Smith promise that no one would be discharged.At the conclusion of the conversation, the committee returned to>their jobs.After they had done so, Fussell who had been presentduring part of the discussion between the committee and Smith urged'Smith to discharge the committee.According to Smith, "Mr. Fussell,felt that they had walked off the job and that they should be dis-charged . . . If we let them go back to work without any penaltyat all, we won't have any discipline at all."Neither Fussell nor Smithtestified as to what, if anything, Smith said in reply. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDBefore Fussell had joined the group near Smith's office he hadgone to the mill room and found that all of the mills were down, hadgotten the electrician to restart them, and had then gone towardSmith's office where he met the committee.Following his statementto Smith that he thought the committee should be discharged, Fussell,according to his and Craig's testimony, told Craig, his immediatesuperior, that he was going to return to the mill room to determinewho had shut off the mills.According to Fussell, only one employee,Croot, an operator on mill number 34, professed any knowledge ofwho had shut the mills. Fussell testified that Croot stated he had seenHumphreys pull the safety bar on the back side of mill number 44,the result of which was to shut down all the mills on the same line,and that he was "willing to testify" that he had seen Humphreys pullthe safety bar.Fussell further testified that he had then taken Crootto Smith's office, and had returned and brought Humphreys to theoffice.According to Fussell, Smith had then told Humphreys thatCroot was ready to testify that Humphreys had pulled the safety barbut that Humphreys had said that it was unnecessary to have Crootmake such a statement as he was willing to admit that lie had done so.Croot's testimony accorded with Fussell's.Craig testified that Fussell reported to him that one of the employeeshad said that Humphreys had stopped one of the mill lines and thatFussell then "went in to talk to Mr. Smith about it."Smith's version of what happened after the committee had returnedto work differed in several respects from the accounts given by Croot,Fussell, and Craig.According to Smith, after the committee had lefthe went to the office of Cope, president of the respondent, for a con-ference and was gone an hour. On his return, Smith testified hissecretary stated that Craig had been in his office to. see him, that hesent word to Craig and that Craig had immediately come to his office.According to Smith, Craig reported that "during the excitement at thetime of the assault" "someone" had shut down all the mill lines, thatCraig had endeavored to discover who had done this, and that Crootsaid he saw Humphreys shut down one of the lines. Smith testifiedthat he then asked Craig if Croot would come to the office and make astatement, that Craig replied that he did not know but later reportedCroot willing to make the statement, and that he then instructed Craigto have Croot and Humphreys brought to his office. Smith also addedthat Craig had reported to him that "he understood that Mr. Hum-phreys had run through the building urging the men to come out.,that the mill room was on strike."According to Smith, Craig waspresent, when Croot and Humphreys were brought to the office. Smithfurther testified that he then asked Croot "in front of Mr. Humphreys"if he had seen Humphreys "pull the mill line switch," and that Croothad replied that he saw Humphreys pull a switch on the mill directly FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 633in front of the one on which Croot was working. Smith testified thathe asked Humphreys whether he had done that and that Humphreysadmitted he had but sought to justify doing so on the ground thathe had acted because he thought it advisable to stop the mills becauseof the excitement. Smith testified that he then told Humphreys thatitwas against the rules for anyone to shut down a mill line unless heworked on the mill or was an electrician, that Humphreys admittedthat he knew this to be the case, and that he discharged him "for inter-fering with the operation of the plant other than in his own depart-ment."Asked specifically "the reason for the discharge of Mr.Humphreys," Smith testified "breaking the company rule by leavinghis department, pulling the mill line switch, and tending to disruptthe operation of the plant."Humphreys' version of what occurred in the mill room and inSmith's office is flatly contradictory of the account of respondent'switnesses.Humphreys denied that he pulled the safety bar on anymill, and stated that he had pulled the safety cord on a mill becausesomeone had called out in protest as one of those gathered about thegroup had started to pull the bar. The safety cord, or reset cord asitwas also known, acts as a counter to the safety bar so that the milloperator could prevent the mill from being stopped by rubber flyingagainst the bar.Humphreys testified, and the Trial Examiner found,that when he waq called to Smith's office and accused of pulling thesafety bar, Humphreys had denied doing so and had insisted that hehad pulled the safety cord.According to Humphreys, Smith hadreplied, "Anyway, that's against the company's policy, so you're dis-charged." Smith did not deny having made such a statement and it isto be noted that by his own testimony Smith did not claim to have toldHumphreys that he was being discharged solely because he had pulledthe safety bar but added that Humphreys was discharged "for inter-feringwith the operation of the 'plant other than in his owndepartment."The Trial Examiner found that Humphreys had not shut down themill line, and found that in any case, the respondent had "singled outthe committee spokesman for discharge for a reason, which, if true,was directly connected with the concerted activity of numerous of theemployees."Accordingly the Trial Examiner found that Humphreys'discharge was discriminatory.Croot's testimony that he had seen Humphreys pull the safety baron mill number 44 is on its face incredible, and is flatly contradicted bythe testimony of Fritz Klintman, another witness called by the re-spondent, who was working on mill 41. Croot testified that a fewseconds after his mill had stopped he saw Humphreysalonerunningdown the aisle between the third and fourth line of mills, reach up andpull the safety bar on mill number 44 and then continuealonerunning 1634DECISIONSOF NATIONALLABOR RELATIONS BOARDtowardthe office. Inasmuch as the compound room was in the oppo-site direction from that in which Croot described Humphreys asrunning, his testimony would have Humphreys as a committee of onethat visited Smith.Klintman testified that he turned around andstepped into the aisle when his mill stopped and that as he did so hesaw Humphreys coming from the direction of mill number 44 andgoing in the direction of mill 41 and toward the compound -roomYthatHumphreys was about alongside mill 43 or 42 when he saw him andthat Humphreys was walking with a group of four or five other com-pounders.29Fussell had learned by his visit to the mill room, while the committeewas away speaking to Smith, that all the mills had been shut down, asituation which could have resulted only from a safety bar having beenpulled on one of the mills on each of the several lines of mills or bypulling the switch in the switch room.Fussell had spent 15 or 20minutes in the mill room while the mills were being started again.We do not believe that in that time Fussell did not seek to ascertainwho had shut down the mills, and we are unable to credit the testimonythat he resolved for the first time to investigate the stoppage afterthe committee had returned to work.We are also satisfied thatFussell on his first trip to the mill room learned of Humphreys' lead-ing role in the formation of a committee to visit Smith.The record leaves no doubt that Humphreys acted as the spokesmanfor the committee which went to see Smith. It also leaves no doubtthat Craig, Meek, and Smith were neither straightforward nor truth-ful in their account of what transpired at the meeting with the com-mittee.The record clearly shows that Humphreys told Smith thatthe committee had come to object to the intimidation to which theybelieved they were being subjected, that Smith professed ignorance,requested the committee to return to work, and offered to meet withthem after work; that Humphreys expressed concern that if the menreturned to work they would be singled out for discharge; that-Smithpromised that this would not occur; that Turnbull counseled thecommittee to accept the assurance and to return to work ; and that thecommittee then did return to work. Then, as we have noted, Fussell,who fully knew of the complete stoppage which had occurred in themill room, and undoubtedly knew of Humphreys' leading part therein,obj ectedthat there would be no "discipline at all" unless the com-2For the purpose of impeaching Humphreys'testimony,and to corroborate Croot,the respondent sought to establish that the respondent had not installed safety cordson the back side of the mills until December 1937.However,it appears from the testi-mony of another employee,Jacob Horn,that long before this the mill operators hadbeen in the habit of pulling the cord over to the back side and tying it there for theirconvenience,and that the change in December 1937 had simply provided protection forthe cord.When the change was made in December 1937 the cord was run through apipe and was,thereby, insulated.Previously,as Horn admitted,the use of cords on theback of the mill was not approved. FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 635mitteewas discharged.ThereafterHumphreys was recalled toSmith's office and discharged.We find that Humphreys did not shut down one of the mills, andwe further find that the respondent did not discharge him in thebelief that he had done so.Humphreys' innocence of the chargesupports his testimony that he denied that he had shut the mill.Aswe have noted above, Croot, Fussell, and Smith gave contradictoryversions,regarding Humphreys' alleged admission of guilt.Neitherof these three witnesses were, as we have pointed out, reliable wit-nesses.Moreover, we find that, as Humphreys testified, he deniedpulling the safety bar and stopping the mill, but admitted pulling thesafety cord; and that Smith thereupon discharged him with the state-ment, "Anyway that's against the company policy, so you're dis-charged."As a matter of fact, Smith's testimony itself indicates thatthiswas the basis upon which Humphreys' discharge was placedrather than on the ground that Humphreys had admitted pullinga safety bar. Smith's testimony was that after Humphreys had saidhe shut the mill because "he thought it would be a good idea . . . be-cause there was so much excitement around there,"I told him that it was against the rules for anyone to shut themill down unless they worked on the mill or was an electrician.And he said he realized that.And I told him. I was going todismiss hire for interfering with the operation of the plant otherthan in his own department.If Humphreys was to be discharged because he had shut down amill there would have been no occasion for Smith saying, "And Itold him I was going to dismiss him for interfering with the opera-tion of the plant other than in his own department." Furthermore,as we have noted above, Smith, when asked on cross-examinationto state the reason for the discharge, testified, "Breaking the companyrule by leaving his department, pulling the mill line switch, and tend-ing, to disrupt the plant."Humphreys, as the respondent knew, was not the only compound-room employee who had gone into the mill room during the organiza-tion of the committee to visit Smith, nor did the respondent claimthat it thought Humphreys was the only employee who had thus lefthis own department.Moreover, the respondent did not claim thatthere was any rule or practice whereby an employee leaving hisown department was discharged.On the contrary, it appears fromthe testimony of Wilbur McGowan, one of the respondent's witnesses,that-,inMay 1937 when McGowan, an active proponent of the Inde-pendent, was found talking to employees in a department other thanthe one in which he worked, Landers, his foreman, and Weidenmann,his department manager, merely told him not to talk to employees 636DECISIONSOF NATIONALLABOR RELATIONS BOARDoutside of his department. Indeed, Smith was unable to refer toany rule applicable to the charge that Humphreys had pulled thesafety bar.True the rules warned employees, "Do not fool withelectrical equipment, switch or fuse boxes, or place any articles againstor on same."However, the purpose of the rule is obvious and wascorrectly described by Smith when asked on cross-examination whatits purpose was., Smith's answer was:Warning the people that it is dangerous to handle electricalequipment with which they are not concerned ; that they shouldkeep away from it.There is enough high tension electricalpower around our plant to electrocute a man if he was fussingwith stuff that he doesn't understand, doesn't know anythingabout.There is no current in the safety bar, and while pulling the bar andthus stopping a mill line would undoubtedly add to the cost of opera-tions, it would not involve the dangers to which this and other "SafetyRules" were plainly directed.In the light of the foregoing, we conclude that'Humphreys was dis-criminatorily discharged.As early as February he had been reportedto the respondent as attending a meeting of the International and a&using his position as an employee representative to conceal his dis-cussion of unionism with employees.By April he had already beenlabelled by the respondent as one of the "red-eyed fellows." In theearly part of May he, together with other members of Local 100, hadbeen subjected to a discriminatory suspension and, unlike the others,had sought to present his grievance through representatives of Local100, only to have the respondent refuse to deal with his representativeand arbitrarily refuse to reassign him to his regular job.Then, oiiMay 15, he had become the leader of a committee to protest to Smithagainst the "riding and intimidation" to which he and other employeeshad thought they were being subjected.Not only were they correct inthat belief, but Humphreys as their spokesman protested to Smith onthat ground.It was thus apparent to the respondent that Humphreyshad fully succeeded to the leadership of Turnbull.Moreover, as Smithwas informed as soon as the committee had returned to work, if notsooner, the entire mill room, and not merely one line of mills, hadceased operations.Thereafter, and prior to the time Humphreys wasrecalled to the office, Smith had further been told that Humphreys hadcalled upon the employees to strike.Then Humphreys was called toSmith's office, accused of pulling a safety bar, denied the accusation,and was discharged on the ground that even his action in pulling thesafety cord was "against the company policy."Upon these facts andin the light of the entire record, we find that Humphreys was dis-charged because of his membership in and his activities on behalf of FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 637Local 100,and becausehe engagedin concerted activitieswith otheremployees of the respondent for the purposes of collective bargainingand other mutual aid and protection.Moreover,we are satisfied that Humphreys'discharge would havebeen discriminatory even if the respondent had thought,and we find itdid not, that Humphreys had pulled a safety bar, and thushad con-tributed to "interfering with the operation of the plant."Even uponthis view Humphreys' conduct was patently no more than the leader-ship in concerted action by employees which amounted to a stoppageof work which caused other employees to cease work.Except induration and extent it did not differ from a strike,and moreover, wasconcerted action taken as a direct result of a discriminatory terminationof Turnbull's employment.Clearly the rules for the normal operationof the plant could not be validly applied to the situation in the instantcase where an employee so acted to protest against the respondent'sillegal conduct.Nor would the situation be materially different hadHumphreys and his fellow employees erred in concluding that Turn-bull's employment had been discriminatorily terminated ; the respond-ent well knew that Humphreys had acted together with his fellowemployees in protest against what they believed to be discriminationon account of union activities.Under these circumstances,we wouldconclude that, whether or not the respondent had believed that Hum-phreys had infringed one or more of its rules, the respondent dis-charged Humphreys not for such technical violations but because ofhis union activities.We find that the respondent discharged Humphreys on May 15, 1937,because he participated in the activities of and assisted the Interna-tional and Local 100 and engaged in concerted activities with otheremployees of the respondent for the purpose of collective bargainingand other mutual aid and protection, and that the respondent therebydiscriminated with regard to his hire and tenure of employment andthe terms and conditions of his employment to discourage membershipin a labor organization;and that the respondent thereby interferedwith, restrained,and coerced its employees in the exercise of the rightsguaranteed in Section7 of the Act.Louis E. ReneauReneauwas hiredby the respondent on or about January 10, 1936,as a tread serviceman.On September 14, 1936, athis own request,he was assigned to building tires.He continued as a tire builder untilNovember6, 1936, when,finding himself unable to master the opera-tion,Reneau requested and was granted a retransfer to his formerposition.He then continued as a tread servicemanuntil June 17,1937, when he was transferred to servicing fabrics.This work was 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDheavier and to Reneau less desirable than his previous work.Afterworking for approximately 2 weeks as fabric serviceman, Reneau wasabsent until August 23, 1937.After his return at that time to his job,on fabrics, he continued in the respondent's employ until September16, 1937, when he was discharged.Reneau joined the Union on April 6, 1937, and in May or early June,.was appointed shop steward.However, he testified that he never had"occasion" to exercise the duties of his office, and that the extent ofhis union activity was attendance at some union meetings, and wearinga union button "most all the time."Although several of the respond-ent's supervisory employees admitted that they had observed Reneau'sunion button, and accordingly knew of his union membership, Reneau'sname does not appear on a list of chief stewards given to the respond-ent, and there is no evidence that the respondent acquired any knowl-edge that he was a steward.Ten minutes before the end of the shift on the night preceding hisdismissal, Reneau was requested by his inspector to pick up emptyliners which had been left on the floor.Reneau refused to do so unlesshe were paid one-half hour's overtime.When the inspector and there-after the foreman remonstrated, and stated that the work should havebeen completed before the end of the shift, Reneau persisted in his.refusal, stated that he was required to do too much work, and that anadditional serviceman, was needed.When informed that the employ-ment of additional help would result in a decrease in Reneau's earnings,.Reneau replied, "I don't give a,we are not making any moneyanyway."Reneau was then warned that he would be reported to themanager, but left the plant.The following morning the manager;-tdwhom the incident had been reported, discharged Reneau.The record does not establish that Reneau was discharged becauseof his union membership and activities.Edwin W. SpringerSpringer was employed by the respondent as a tire builder fromSeptember 19, 1935, until his discharge on October 16, 1937. Springerjoined the Independent on May 5, 1935, and on July 24, 1937, joinedLocal 100.The record does not show that Springer was an- activemember of Local 100.However, his change of affiliation led to aslurring remark by John F. Stewart, a fellow employee who was amember of the Independent, and an acrimonious controversy arosebetween the two men which ended in Springer attacking Stewart inthe locker room on the evening of October 15. The next day both weredischarged on the ground that they had been fighting in the plant.We conclude, as did the Trial Examiner, that Springer was not dis-criminatorily discharged. FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 639Harl K. LouisLouis was employed by the respondent from May 21,1936, untilhis discharge on November 18, 1937.At the time of his discharge,Louis was employed on air bags in the curing room; his work wasconcededly satisfactory;and he was discharged on the ground thathe had-come to work drunk.Louis joined Local 100 in May 1937 and in June 1937 became chiefshop steward for his department.On July 1, 1937,the respondentwas given a list of the 10 chief shop stewards of Local100.Louis'union activities also came to the respondent's attention in other ways.On October 29, 1937, Louis, as a member of a committee of Local 100,met with Smith to protest what they deemed the respondent's leniencytoward organizing activities of the Independent in the plant, andagainst the respondent's action in entering into a contract with theIndependent on October 22.On this occasion,as Smith himself testi-fied, Smith remarked that he understood members of Local 100 hadalso been organizing in the plant,whereupon Louis admitted that hehad solicited on the job but stated that he had stopped when instructedto discontinue such activities.This testimony is particularly signifi-cant in view of the conflict of testimony between Louis, on the Onehand, and Kircher and Landers, supervisory inspector and foreman,respectively,ofLouis' department, with respect to Louis' unionactivities.Louis testified that as steward he presented grievances of his fellowemployees to both Kircher and Landers; that he talked about unionsin_thetplant to 'everyone who acted,as if they-were half interested"';and that several times Kircher had told him "to shut up" such talk.Both Kircher and Landers denied any knowledge of Louis' talk aboutunions, and Landers specifically denied that Louis had ever presenteda grievance to him.Obviously,if the facts had been as Kircher andLanders testified,Louis would have had no occasion to tell Smith thathe had been instructed to stop his solicitation in the plant.We con-clude, as did the Trial Examiner,that neither Kircher nor Landerstestified truthfully,and we find that Louis to their knowledge wasoutspoken in the plant about unions and that he presented grievancesto them as shop steward.At the time of his discharge Louis was working on the shift from-12 p. m. to 6 a. m.He testifiedthat on theafternoon-of November17 he had not felt well; tinkered a while trying to fix his automobile,without success;arranged with J. J. Mullins, a friend, to have thelatter drive him to work since his own car was not available; and athis wife's and Mullins'suggestion had, about 6: 30 p. in. drunk a hottoddy containing a small amount of whiskey, and had gone to bed.According to Louis, when Mullins returned to drive him to work. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe still felt ill but decided over the remonstrances of his wife andMullins, to go to work because he was working only 4 days a weekand needed the money.Louis testified that he drank only the singlehot toddy.His testimony was in all respects corroborated by Mrs.Louis and Mullins, both of whom further testified that they detectedno smell of liquor or sign of intoxication. In the locker room at theplant,Louis spoke to Stevens, an employee whose shift had justended, and told him he was feeling ill. Stevens testified that hetalked face to face with Louis and noticed no alcohol on his breath.Louis then went to his work and for a time worked alongsideMcDowell.McDowell testified that Louis neither had any alcoholon his breath nor appeared to be under the influence of liquor.Louis testified, "I started stripping some tires out and I had to goover and throw up. I just started to throw up, and the inspectorcame back and handed me a pass, and he said, `You had better godown to the hospital ...' "At the hospital, Louis testified, the nursegave him an aspirin, told him he looked "sort of piqued" and said heought to go home.Louis testified he protested he could not afford todo so, since he was working only 4 days a week, but that the nurse hadsaid he "had better go home anyway." Louis testified that he thentook the pass back to his foreman and tried unsuccessfully to beallowed to continue work.Louis testified that neither when he wasgiven the pass to the hospital nor when he was given the pass homewas anything said about his drinking.The next morning Louis was called to the plant and told that hewas discharged for coming to work drunk.His plea that he hadnot been drunk was rejected.The respondent's version of what occurred when Louis came towork is as follows :Kircher, Louis' supervisory inspector, testified that he first noticedLouis' condition when Miles, an employee, told him he had "bettergo see Louis"; that he then went to Louis' machine, where he foundLouis holding on to the machine and vomiting into the tank whichholds a bag-opening solution; that he walked close enough to Louis"to get a load of that odor and to take a good look at him;" that heconcluded Louis was in a "dangerous condition," and went to his deskand made out a hospital slip for Louis, after telling Landers, theforeman, that Louis was "drunk as a skunk," and obtaining Landers'approval of the issuance of the hospital pass.Landers also testifiedthat Kircher had reported Louis was as "drunk as a skunk."How-ever, according to Landers, Kircher did not say that he had vomitedinto the dip-tank, but had reported Louis had vomited into a garbagecan; and Landers further testified that he had later gone to thegarbage can, which he found "had a very strong odor of alcohol,"and denied that he had inspected the dip-tank. Landers further FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 641testified, "I looked him [Louis] over" from a distance of 10 to 12 feetbeforeKircher delivered the pass, and decided "he was sick andlooked to me as though he had been chinking and that his sicknesswas due to drink."Landers testified that he called the hospital afterLouis had left, and that he told the nurse,To my opinion he was drunk; if he was sick I wanted her to giveanything that she could to settle his stomach, merely verify myopinion, if to her opinion, he was okay to work, to send himback, as I am not qualified to say when a man is too sick towork or not.Landers testified that before or about the time Louis returned fromthe hospital, the nurse had phoned and "said she was sending himhome" and that "she found he had an upset stomach due to excessalcohol."According to Landers, Louis, on presenting for Landers'approval the pass which the nurse had given him and which wasnecessary to secure egress from the plant, had confessed, "I just can'tcut it.I have had one or two too many I guess," and had then goneto the locker room.Mary Vaughn, the nurse in charge of the hospital, testified by adeposition taken in Chicago on March 11, 1938.According to hertestimony : Louis had come to the hospital uncertain on his feet, pale,eyes bloodshot, speech thick, and alcohol on his breath, and, in heropinion, not in possession of his mental faculties.She asked Louiswhat was the matter and he replied he was sick at his stomach. Shethen asked what he had been eating or drinking which could haveupset his stomach, and he answered that he thought he was getting theflu and his wife had given him a hot toddy. She inquired whether hewanted to vomit, and he said he had vomited but that it had not madehim feel any better. She then said the only medicine she had for anupset stomach was. soda mint tablets, but that she did not think theywould help him and that he should go home and go to bed. Louisagreed that soda mints would not be likely to do him any good buturged her to give him something which would help him, sayingthat he was working only 4 days a week and could not afford to losehis wages for that night.Vaughn replied that she knew there wereonly 4 days' work a week, but that she could not conscientiously sendhim back to work in his condition.Vaughn gave Louis a slip to take to his foreman to allow him to,leave the plant.She testified that in accordance with her usual'practice she made an entry on the pass which Louis had brought to,the hospital noting thereon "G I [gastro-intestinal] upset due to,alcohol" and then telephoned Landers "and told him I was recom-mending Mr. Louis be sent home for the remainder of the shift." "'30The pass was introduced in evidence in the hearing at Los Angeles. 642DECISIONSOF NATIONALLABOR RELATIONS BOARDVaughn testified that she concluded Louis should go home becausehe lacked muscular coordination, was not in full possession of hismental faculties, and because "the curing room has a lot of machinerythere, and it is very warm."Vaughn further testified when she phoned Landers to say she wassending Louis home, "Mr. Landers said that on several occasions hehad come on duty in a similar condition, but not to the extent that hewas unable to work before."Landers in his testimony did not say thathe had ever made any such remark to Vaughn.However, both he andKircher testified that Louis had come to work twice shortly beforeNovember 18, smelling of liquor and with bloodshot eyes, and Kirchertestified that on the second of these occasions he had sent Louis tothe hospital for something to settle his stomach.However, Vaughnsaid she knew Louis by name because he had been coming to the hos-pital for treatment of a skin condition, and it is apparent from hertestimony that she did not observe the condition described by Kircherand Landers.31The Trial Examiner found that the respondent did not dischargeLouis because of any belief that he had come to work intoxicated butbecause of his union activities.Vaughn's description of Louis as aperson not in full possession of his mental faculties cannot be squaredwith the fact that, as appears from her testimony, Louis offered acoherent explanation for his condition and advanced an argument forbeing allowed to return to work that certainly indicated no lack ofsobriety.Moreover, reading of Vaughn's testimony leaves the definiteimpression that her recollection of the incident was colored by herconversations with Landers and Kircher .32Furthermore, whether therespondent believed that Louis was drunk turns upon the testimony ofKircher and Landers, for apart from their observations they had, atmost, only the report of Vaughn that Louis "had an upset stomachdue to excess alcohol." 33The Trial Examiner did not believe thatLanders and Kircher were credible witnesses and we have found theydid not testify truthfully with respect to Louis' union activities.Weconclude that their testimony with respect to the incident on November18 is also not entitled to belief.We have noted above contradictions in the testimony of Kircherand Landers.More important, we find it incredible that if Kircherand Landers had believed that Louis "was drunk as a skunk" thatsiWhile Louis was not recalled to testify,his wife, who was called in rebuttal, testifiedthat at those times she had not noted the smell of liquor on Louis' breath,and McDowell.who worked near Louis,testified to the same effect.32We have referred in the text to her conversation with LandersShe also testifiedthat during the next week she had a conversation withKircher in which "I think heasked what condition Louis was in when he got to the hospital, that he had found himvomiting back in the curing room and he took him on into the hospital."3 The word"excess"as we have noted does not appear on the hospital record FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 643they would have left him clinging to a machine while a hospital passwas being made out, or that they would have sent him to the hospitalunescorted, or on his return from the hospital left him to dress andfind his way home unaided.We find completely incredible Landers'testimony that Louis, who according to Vaughn was reluctant to losea day's work and explained his condition as due to illness, would haveconfessed to Landers that he was drunk, especially since he knew therespondent's hostility to Local 100 of which he was an outstandingrepresentative.We are satisfied and we find that Louis was notdrunk, that the respondent did not believe him to be, and that Louiswas discharged because of his union activities.We find that the respondent discharged Louis because he participatedin the activities of and assisted Local 100 and engaged in concertedactivities with other employees of the respondent for the purpose ofcollective bargaining and other mutual aid and protection, and thatthe respondent thereby discriminated with regard to his hire andtenure of employment to discourage membership in a labor organiza-tion, and that the respondent thereby interfered with, restrained andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.Until the time of the hearing Louis had received no employment.D. The IndependentAs we have noted above,'} in March and April, Weidenmann andUschmann, the heads of two of the departments in the plant hadurged employees to form an "independent union," had disparaged"outside" unions and, in the case of Weidenmann, had declared thatthe respondent would recognize an independent but not an outsideunion.Weidenmann, as we have also found, proposed to give David-son a list of employees who, Weidenmann stated, would aid Davidsonin forming an independent union, and referred Davidson to Hickey.Hickey, who thereafter became one of the principal organizers of theIndependent'35 testified that some time between January 1937 and theformation of the Independent, he had told Weidenmann that hethought they "had enough men with enough intelligence within thefactory to run a union of our own."While Hickey denied that anyperson connected with management had ever suggested to him that heorganize an independent union, he admitted that Weidenmann hadinvited him to Weidenmann's home to discuss unions, and Weiden-of Section IIIB, supram Hickey was one of the group which met and agreed to form the Independent, andafter its formation was the center of organization carried on in the plantHe carriedmembership applications on his person, employees were referred to him at his work toobtain cards, and other employees carrying on organizing came to him to get a supplyof cards and delivered signed cards to him at his job 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDmann admitted that he had discussed unions with Hickey. In viewof the character of Weidenmann's statements to Davidson in disparage-ment of outside unions and in favor of inside unions, and the fact thatHickey participated in the Plan almost continuously since its forma-tion,3ewe find under all the circumstances that WVeidenmann's con-versations with Hickey were of the same character as his conversationswith Davidson, and that the respondent thereby sponsored and assistedin the formation of the Independent.On April 26, 1937, 19 employees, nine of whomwereemployeerepresentatives, met at the home of Daniel Douglas, one of the em-ployee representatives, and decided to form an incorporated inde-pendent union.The Independent, which was chartered on April28, almost to the same extent as the Plan, gave employees generallyno voice in its administration.Thus, participation by members inthe administration of the Independent was limited to the election ofdelegates, who in turn elected officers, and to voting upon such "ques-tions of vital importance" to the "membership as a whole" as theirrepresentatives chose to submit to them.On April 28 those of the incorporators of the Independent who,were representatives under the, Plan met with Smith, informed himof the organization of the Independent, and resigned their positionsas representatives.3'On April 30 the respondent posted a notice stat-ing that it was discontinuing financial support of the Plan, and "wouldnot support . . . interfere with or promote or finance any labor groupor organization of its employees."The notice further stated that"The Management will continue its past policy of dealing with indi-vidual employees or whatever representatives they of their own freewill choose to represent them."However, as we have noted above,38when Humphreys on May 11 sought to have a committee of Local 100represent him with respect to his case, Fussell ordered the committeefrom his office and refused to discuss with them Humphreys'case orhis disposition thereof.Moreover, as we have found above, Hum-phreys' suspension at that time was part of a campaign by the respond-ent against Local 100 which culminated in the discharges of Hum-phreys and Turnbull. Such action by the respondent was plainlycalculated to obstruct the organization of employees by Local 100.Moreover, upon the respondent's prior conduct, it was a plain indica-tion that in order to secure representation by a labor organization,employees should affiliate with the Independent.By such action the"Hickey participated in the drafting of the Plan, was an employees' iepiesentativefrom 1933 until the fall of 1936 and, as we have noted above, was elected by the seniorcommitteemento the newlycreated positionof committeeman-at-large inJanuary 1937.s'At aboutthis time the Independent began an intensive organizational campaign inthe plant.38Section IIIC, supra. FIRESTONE TIRE AND RUBBERCOMPANY OFCALIFORNIA 645respondent, therefore, further promoted, assisted, and supported theInclepen dent.On May 13 Smith met with a committee of the Independent andagreed to recognize it as the representative of its members.There-after, even before granting it exclusive recognition in the fall of 1937,Smith met again with the Independent several times concerning suchmatters as the use of a bulletin board, rates of pay, vacation policy,job reclassifications, and lay-offs in the event of reduced production.In a conference at the Regional Office, May 18, Smith told Roberts, arepresentative of the International, "that he had already recognizedanother group for their members, and that. they [Local 100] could havethe same privileges."However, when Roberts and the committee ofLocal 100 met with Smith onJune10, they were not accorded thesame treatment.When the committee of Local 100 asked permissionto use plant bulletin boards they were told, "The next time you will beasking to put your literature in our time envelopes."Moreover, whenRoberts asked whether the respondent was contemplating any majorlay-offs, Smith said that he would not discuss the matter with an"outsider."By these expressions of hostility, the respondent inter-fered with, restrained, and coerced its employees in the exercise oftheir rights guaranteed in Section 7 of the Act, and by its discrimina-tory treatment further assisted the Independent.The respondent also assisted the Independent through the acts ofHerbert Westhead and Harley Kelso, two of its supervisory employees.Westhead joined the Independent immediately after its formation,and thereafter openly advocated the Independent to employees.WhileWesthead resigned from the Independent about a month later aftera discussion with Bevans, the respondent's chief engineer and West-head's immediate superior,39 the respondent took no action to informits employees that it disapproved Westhead's activities.Kelso joinedthe Independent in May or June 1937, wore an Independent button inthe plant, spoke to employees in the plant in favor of the Independentand against the C. I. 0., and signed up members for the Independentat the foreman's desk.Kelso, who denied he was a supervisory em-ployee, testified that in August after reading a magazine article aboutthe Board, he concluded that his activities might be deemed improper,and that he, therefore, resigned from the Independent.The respondent contends that neither Westhead nor Kelso was asupervisory employee.We find that the contention is without meritand that the respondent was chargeable with their activities.West-head, though paid on an hourly basis, supervised the work of at least$D According to Bevans and westhead, Bevens told Westheadthat he wasnot regardedby the respondent as a supervisory employee since he was paid on an hourly basis, butthat because of his positionWesthead'smembership in the Independent might influenceemployees under him to join the Independent.233083-41-vol 22-42 646DECISIONSOF NATIONALLABOR RELATIONS BOARD26 janitors, and was consulted by Bevans, who had charge of themechanical departments, in connection with hiring, lay-offs, and dis-charges in the janitorial force.Kelso was an hourly paid inspectorin the machine shop who inspected molds for quality and had thepower to approve or reject work or to require it to be done over. Inthe absence of Uschman, the department manager, and Horrocks, theforeman, Kelso had charge of i:he,department.40We also find that the respondent in May 1937 assisted the Independ-ent by furnishing the home addresses of employees to E. E. Murphy,one of the Independent organizers.Edwin W. Springer testified thaton May 15, 1937, he and another employee, Percival, went to Murphy'shouse to make arrangements for an organizing committee of the Inde-pendent to visit employees at their homes out of working hours.Atthismeeting, Springer testified, Murphy produced a list of namesand addresses from which they made longhand copies. Springerfurther testified that Murphy had stated that he had had to "pull alots of strings to get it."Murphy admitted at the hearing that he hadprocured such a list but denied making the statement attributed to him.He testified that he had copied the names of about 20 employees fromthe seniority list near the inspector's desk in the tire room and hadlooked up their addresses in the card file in the office of Bruber, thegeneral foreman; that because he had been an inspector from time totime he knew where the card file was; and that as far as he knew noone saw him using the file.Murphy further testified that whenSpringer and Percival came to his house, he read the list to them andthey took down the names and addresses.On cross-examinationMurphy testified that the list from which he had read to Springerand Percival was typewritten, and that he did not own a typewriter.To explain the fact that the list was typewritten, Murphy testified thatliehad borrowed a typewriter from a friend who "didn't have muchroom," after telling his friend that he intended to buy a typewriterif he thought he could still operate one fast enough to make it worth-while.Murphy, by way of further explanation, testified that hisinterest in a typewriter was due to the fact that "I have quite a bitof correspondence with my eastern friends and relations."We findMurphy's testimony is not entitled to credence.We find that by the foregoing acts the respondent dominated, inter-fered with, and contributed support to the formation and administra-tion of the Independent and interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.4°Kelso testified that after he had resigned from the Independent,Uschman, on oneoccasion,while "everything was kind of in an uproar,"had said to him, "I want you toremain neutral in this." FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 647On October 22, 1937, the respondent entered into a collective agree-ment with the Independent, which by its terms continues from yearto year in the absence of notice given by either party.While the agree-ment provides for recognition of the Independent as "a bargainingagency" of the respondent's employees, the respondent, in practice,granted the Independent exclusive recognition.The agreement ofOctober 22 was entered..iiAo, after the Independent -had exhibitedmembership cards of 853 of the 1678 production and maintenance em-ployees.The cards necessary for this narrow majority had been de-livered to the respondent in installments in the period immediatelypreceding the execution of the agreement.The agreement, moreover,was entered into after the respondent had been advised that chargeshad been filed with the Board alleging that the respondent had en-gaged in unfair labor practices within the meaning of Section 8 (2)of the Act with respect to the Independent.We find that the respond-ent entered into the agreement for the purpose of, and that the con-tractual relationship existing thereunder has been a means of, utilizingan employer-dominated labor. organization to frustrate the exercise bythe respondent's employees of the rights guaranteed in Section 7of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII B, C, and D above, occurring in connection with the operationsof the respondent, described in Section I above, have a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States and with foreign countries, and tend to lead' to labordisputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYIt is essential in order to effectuate the purposes and policies of theAct that the respondent be ordered to cease and desist from certainactivities and practices, in -which we have found it to have engagedand, in aid of such order 'and as a means for removing and avoidingthe consequences of such activities and practices, that it be directedto take certain affirmative action, more particularly described below.We have found that the respondent has dominated and interferedwith the formation and administration of the Independent and con-tributed support to it.The respondent must cease and desist fromsuch practices.Moreover, the effects and consequences of the re-spondent's domination, interference with, and support of the Inde-pendent as well as continued recognition by ,the respondent of theIndependent as the bargaining.,representative of, its employees, con- 648DECISIONSOF NATIONALLABOR RELATIONS BOARDstitute a continuing obstacle to the free exercise by its employees oftheir right to self-organization and to bargain collectively throughrepresentatives of their own choosing.The Independent has beenutilized by the respondent as an instrumentality to defeat the rightsof its employees under the Act.Because of the respondent's illegalconduct with relation to it, the Independent is incapable of servingthe respondent's employees as their genuine collective bargainingagency.Accordingly, we will order the respondent to disestablishand withdraw all recognition from the Independent as the representa-tive of its employees for the purposes of dealing with it concerninggrievances, labor disputes, wages, rates of pay, hours of employment,and other conditions of employment.We have also found that onOctober 22, 1937, the respondent entered into an agreement with theIndependent and that the contractual relationship existing thereunderhas been a means whereby the respondent utilized an employer-domi-nated labor organization to frustrate self-organization among anddefeat collective bargaining by its employees.Under these circum-stances, any continuation, renewal, or modification of the agreementbetween the respondent and the Independent would perpetuate theconditions which have deprived employees of the rights guaranteedto them by the Act and would render ineffectual other portions of ourremedial order.We shall therefore direct the respondent to ceasegiving effect to any contract existing, or claimed by it to exist, betweenit and the Independent or to any modifications or extensions thereof.41We have also found that Edward L. Barnes, Thomas H. Brittain,Peter Uzelac, Norvel C. Humphreys, and Harl K. Louis, were dis-charged, and that Stanley Jenkins was laid off, as the result of unfairlabor practices by the respondent.We shall order the respondent tooffer to these employees immediate and full reinstatement to their for-,mer or substantially equivalent positions, without prejudice to theirseniority and other rights and privileges.42We shall also order therespondent to make whole Norvel C. Humphreys and Harl K. Louisfor any loss of pay they have suffered by reason of their discharge bypayment to each of them of a sum equal to the amount which he would41 SeeN L R B v NewportNewsShipbuilding & Dry Dock Company,308 U. S 241,rev'g 101 F(2d) 841(C.C A. 4),modifying and enforcingMatter of Newport NewsShipbuildinq and Dry Dock CompanyandIndustrial Union of Marine and ShipbuildingWorkers of Ainerica,8 N. L R B.866:N L R B v Staclpole Carbon Company,105 F.(2d) 167(C C A. 3),certiorari denied. 308 U.S 605, modifying and enforcingMatterof Staclpole Carbon CompanyandUnited Electrical it RadioWorkers ofAmerica, LocalNo 50?,6NL.R B. 171;NL R B.v.Pennsylvania Greyhound Lines,Inc, et al,303 U.S 261;N L R B v Pacific Greyhound Lines, Inc,303 U S 272;N L R B. vOregon Worsted Company,96 F (2d) 193(C C A 9) ;N LR B v.American Potash &Chemical Corporation,98 F. (2d)488 (C C A 9),certiorari denied, 306 U. S 64342The respondent uiges that the battery department in which Brittain was employedat the time of his discharge was abandoned by the respondent on or about September 1,1937However, the record shows that at that time all employees in the battery depart-ment were transferred to other work,and does not show that such positions uuere notsubstantially equivalent FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 649normally have earned as wages from the date of such discharge to thedate of the offer of reinstatement, less his net earnings 43 during saidperiod. Inasmuch as Edward L. Barnes was discharged on August 7,1935, and Thomas H. Brittain on March 19, 1936, and no explanationappears for the failure to file a ,charge with respect to Brittain's dis-charge until March 13, 1937, and with respect to Barnes' dischargeuntil October 19, 1937, we shall order the respondent to make themwhole for any loss of pay they may have suffered by reason of theirdischarge by payment to Brittain of a sum equal to the amount hewould normally have earned from March 13, 1937, until the date ofthe offer of reinstatement, less his net earnings during said period ;and by payment to Barnes of a sum equal to the amount he wouldnormally have earned from October 19, 1937, until the date of theoffer of reinstatement, less his net earnings during said period. Sincethe Trial Examiner found that the respondent had not discrimina-torily discharged Peter Uzelac or laid off Stanley Jenkins, we shallorder the respondent. to make them whole for any loss of pay theymay have suffered by reason of their respective discharge and lay-offby payment to each of them of a sum equal to the amount he wouldnormally have earned as wages from ,the date of their respective dis-charge or lay-off until the date of the Intermediate Report and fromthe date of our Order to the date of the offer of reinstatement, less hisnet earnings during said period.For the reasons stated above inSection III C we shall not order the respondent to reinstate HarrisonP. Turnbull or to make any payment to him. Since we have foundthem not to be sustained, we shall dismiss the allegations of the com-plaint that the respondent engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act as to John Skolich, Louis E.Reneau, and Edwin W. Springer.By engaging in unfair labor practices, the respondent has madeserious incursions upon the rights guaranteed to its employees by theAct: In order to insure the full freedom of the respondent's employeesto exercise those rights, it is essential that they be informed that therespondent will no longer engage in its unfair labor practices andthat it will act in conformity to the provisions of our Order.We shalltherefore direct the respondent to post notices stating that it will43 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterofCrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica,Lumber and Sawmill Workers,Local 2590,8 N L R B. 440 Monies received forwork performed'upon Federal,state,county,municipal,or other work-relief projects arenot considered as earnings,but, as provided below in the Order, shall be deducted fromthe sum due the employee,and the amount theieof shall be paid over to the appropriatefiscal agency of the Federal,State, county,municipal,or other government or governmentswhich supplied the funds for said work-relief projects. 650DECISIONSOF NATIONALLABOR RELATIONS BOARDcease and desist from certain conduct specified in our order and thatitwill take the affirmative action therein required.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Rubber Workers of America, United Rubber Workersof America, Local 100, and Independent Rubber Workers Union, Inc.,are labor organizations within the meaning of Section 2 (5) of the Act.2.The respondent by dominating and interfering with the forma-tion and administration of Independent Rubber Workers Union, Inc.,and contributing support thereto, has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of Edward L. Barnes, Thomas H. Brittain, Peter Uzelac, StanleyJenkins, Harrison P. Turnbull, Norvel C. Humphreys, and Harl K.Louis thereby discouraging membership in a labor organization, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (3) of the Act.4.The respondent by interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed by Section 7 ofthe Act, has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practiceswithin the meaning of Section 2 (6) and (7) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondentand its officers, agents, successors, and assigns shall :1.Cease and desist from :(a) In any manner dominating or interfering with the administra-tion of Independent Rubber Workers Union, Inc., or with the forma-tion or administration of any other labor organization of its employees,and from contributing, support. to Independent RubberWorkersUnion, Inc., or to any other labor organization of its employees;(b)Discouraging membership in United Rubber Workers of Amer-ica, United Rubber Workers of America, Local 100, or any other labororganization of its employees, by discriminating in regard to theirhire and tenure of employment or any terms or conditions of employ-ment;(c)Giving effect to its contract of October 22, 1937, with Inde-pendent Rubber Workers Union, Inc., or any renewal thereof, or to FIRESTONE TIRE AND RUBBER COMPANY OF CALIFORNIA 651any other agreement regarding the terms and conditions of employ-ment at any time made with the said labor organization;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedacbivitiessfor the purpose of, collective bargaining or other mutual-aidand protection, as guaranteed in Section 7 of the Act.2.To take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Edward L. Barnes, Thomas H. Brittain, Peter Uzelac,Stanley Jenkins, Norvel C. Humphreys, and Harl K. Louis immediateand full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority and other rights andprivileges;(b)Make whole Edward L. Barnes, Thomas H. Brittain, PeterUzelac, Stanley Jenkins, Norvel C. Humphreys, and Harl K. Louisfor any loss of pay they may have suffered by reason of their dischargeand lay-off by the respondent, by payment to Edward L. Barnes ofa sum of money equal to that which he would normally have earned aswages from October 19, 1937, to the date of offer of reinstatement ; bypayment to Thomas H. Brittain of a sum of money equal to that whichhe would normally have earned as wages from March 13, 1937, tothe date of offer of reinstatement; by payment to Peter Uzelac of a sumof money equal to that which he would normally have earned as wagesfrom February 16, 1937, to April 22, 1938, and from the date of the Or-der herein to the date of offer of reinstatement ; by payment,to StanleyJenkins of a sum of money equal to that which he would normallyhave earned as wages from March 2, 1937, to June 5, 1937, and fromNovember 11, 1937, to April 22, 1938, and from date of the Order hereinto date of offer of reinstatement; by payment to Norvel C. Humphreysand Harl K. Louis of a sum of money equal to that which each of themwould have earned from the respective dates of his discharge to dateof offer of reinstatement; less their respective net earnings during saidperiod or periods, deducting, however, from the amount otherwisedue said employees, monies received, by said employees during saidperiod or -periods for work performed upon Federal, State, county,municipal, or other work-relief projects, and pay over the amountso deducted to the appropriate fiscal agency of the Federal, State,county, municipal, or other government or governments which sup-plied the funds for said work-relief projects;(c)Withdraw all recognition from Independent Rubber WorkersUnion, Inc., as the representative of any of its employees for thepurpose of dealing with the respondent concerning grievances, labordisputes, rates of pay, wages, hours of employment, or other conditions 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employment, and completely disestablish said organization as suchrepresentative;(d) Immediately post notices to its employees in conspicuous placesthroughout its plant and maintain such notices for a period of at leastsixty (60) days from the date of posting, stating that the respondentwill cease and desist in the manner set forth in paragraphs 1 (a), (b),(c), and (d) and that it will take the affirmative action set forth inparagraphs 2 (a), (b), and (c) of this Order; that its employeesare free to join and remain members of the United Rubber Workers ofAmerica and United Rubber Workers of America, Local 100; and thatitwill not discriminate against any employee because of membershipor activity in said labor organization;(e)Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.IT IS FURTHERORDERED that the complaint, as amended, be, and ithereby is, dismissedin so far asit alleges that the respondent discrim-inated in regard to the hire and tenure of employment of John Skolich,Louis E. Reneau, and Edwin W. Springer.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision and Order.